Exhibit 10.4

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of August 26, 2003

 

among

 

INSIGHT MIDWEST HOLDINGS, LLC,

as Borrower

 

The Lenders Party Hereto,

 

J.P. MORGAN SECURITIES INC.,

and

BANC OF AMERICA SECURITIES LLC,

as Co-Syndication Agents

 

TD SECURITIES (USA), INC.,

and

FLEET NATIONAL BANK,

as Co-Documentation Agents

 

and

 

THE BANK OF NEW YORK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.

  

  DEFINITIONS

   1

SECTION 1.1

  

DEFINED TERMS

   1

SECTION 1.2

  

CLASSIFICATION OF LOANS AND BORROWINGS

   24

SECTION 1.3

  

TERMS GENERALLY

   24

SECTION 1.4

  

ACCOUNTING TERMS; GAAP

   25

ARTICLE 2.

  

  THE CREDITS

   25

SECTION 2.1

  

COMMITMENTS AND LOANS

   25

SECTION 2.2

  

LOANS AND BORROWINGS

   27

SECTION 2.3

  

REQUESTS FOR BORROWINGS

   28

SECTION 2.4

  

FUNDING OF BORROWINGS

   29

SECTION 2.5

  

TERMINATION, REDUCTION AND INCREASE OF REVOLVING COMMITMENTS

   29

SECTION 2.6

  

REPAYMENT OF LOANS

   32

SECTION 2.7

  

PREPAYMENT OF LOANS

   34

SECTION 2.8

  

EVIDENCE OF DEBT

   35

SECTION 2.9

  

LETTERS OF CREDIT

   36

SECTION 2.10

  

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS

   40

ARTICLE 3.

  

  INTEREST, FEES, YIELD PROTECTION, ETC.

   42

SECTION 3.1

  

INTEREST

   42

SECTION 3.2

  

INTEREST ELECTIONS

   43

SECTION 3.3

  

FEES

   44

SECTION 3.4

  

ALTERNATE RATE OF INTEREST

   45

SECTION 3.5

  

INCREASED COSTS; ILLEGALITY

   45

SECTION 3.6

  

BREAK FUNDING PAYMENTS

   47

SECTION 3.7

  

TAXES

   48

SECTION 3.8

  

MITIGATION OBLIGATIONS

   49

ARTICLE 4.

  

  REPRESENTATIONS AND WARRANTIES

   49

SECTION 4.1

  

ORGANIZATION; POWERS

   49

SECTION 4.2

  

AUTHORIZATION; ENFORCEABILITY

   49

SECTION 4.3

  

GOVERNMENTAL APPROVALS; NO CONFLICTS

   49

SECTION 4.4

  

FINANCIAL CONDITION

   50

SECTION 4.5

  

PROPERTIES

   51

SECTION 4.6

  

LITIGATION AND ENVIRONMENTAL MATTERS

   51

SECTION 4.7

  

COMPLIANCE WITH LAWS AND AGREEMENTS

   51

SECTION 4.8

  

INVESTMENT AND HOLDING COMPANY STATUS

   52

SECTION 4.9

  

TAXES

   52

SECTION 4.10

  

ERISA

   52

SECTION 4.11

  

DISCLOSURE

   52

SECTION 4.12

  

SUBSIDIARIES

   53

SECTION 4.13

  

INSURANCE

   53

SECTION 4.14

  

LABOR MATTERS

   53

SECTION 4.15

  

SOLVENCY

   53

SECTION 4.16

  

SECURITY DOCUMENTS

   54

SECTION 4.17

  

FEDERAL RESERVE REGULATIONS

   54



--------------------------------------------------------------------------------

SECTION 4.18

  

FRANCHISES, FCC, STATE PUC AND CERTAIN COPYRIGHT MATTERS

   54

ARTICLE 5.

  

  CONDITIONS

   55

SECTION 5.1

  

RESTATEMENT DATE

   55

SECTION 5.2

  

EACH CREDIT EVENT

   57

ARTICLE 6.

  

  AFFIRMATIVE COVENANTS

   58

SECTION 6.1

  

FINANCIAL STATEMENTS AND OTHER INFORMATION

   58

SECTION 6.2

  

NOTICES OF MATERIAL EVENTS

   59

SECTION 6.3

  

EXISTENCE; CONDUCT OF BUSINESS

   60

SECTION 6.4

  

PAYMENT AND PERFORMANCE OF OBLIGATIONS

   60

SECTION 6.5

  

MAINTENANCE OF PROPERTIES

   60

SECTION 6.6

  

BOOKS AND RECORDS; INSPECTION RIGHTS

   60

SECTION 6.7

  

COMPLIANCE WITH LAWS

   60

SECTION 6.8

  

USE OF PROCEEDS

   61

SECTION 6.9

  

INFORMATION REGARDING COLLATERAL

   61

SECTION 6.10

  

INSURANCE

   62

SECTION 6.11

  

CASUALTY AND CONDEMNATION

   62

SECTION 6.12

  

ADDITIONAL SUBSIDIARIES

   62

SECTION 6.13

  

FURTHER ASSURANCES

   63

SECTION 6.14

  

ENVIRONMENTAL COMPLIANCE

   63

SECTION 6.15

  

OHIO

   63

ARTICLE 7.

  

  NEGATIVE COVENANTS

   65

SECTION 7.1

  

INDEBTEDNESS; EQUITY INTERESTS

   65

SECTION 7.2

  

LIENS

   66

SECTION 7.3

  

FUNDAMENTAL CHANGES

   67

SECTION 7.4

  

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

   68

SECTION 7.5

  

ASSET SALES

   69

SECTION 7.6

  

SALE AND LEASE-BACK TRANSACTIONS

   71

SECTION 7.7

  

HEDGING AGREEMENTS

   71

SECTION 7.8

  

RESTRICTED PAYMENTS

   71

SECTION 7.9

  

TRANSACTIONS WITH AFFILIATES

   72

SECTION 7.10

  

RESTRICTIVE AGREEMENTS

   73

SECTION 7.11

  

AMENDMENT OF MATERIAL DOCUMENTS

   73

SECTION 7.12

  

INTEREST COVERAGE RATIO

   73

SECTION 7.13

  

PRO FORMA DEBT SERVICE RATIO

   74

SECTION 7.14

  

LEVERAGE RATIO

   74

ARTICLE 8.

  

  EVENTS OF DEFAULT

   74

ARTICLE 9.

  

  THE ADMINISTRATIVE AGENT

   77

ARTICLE 10.

  

  MISCELLANEOUS

   79

SECTION 10.1

  

NOTICES

   79

SECTION 10.2

  

WAIVERS; AMENDMENTS

   80

SECTION 10.3

  

EXPENSES; INDEMNITY; DAMAGE WAIVER

   81

SECTION 10.4

  

SUCCESSORS AND ASSIGNS

   82

SECTION 10.5

  

SURVIVAL

   85

SECTION 10.6

  

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

   85

SECTION 10.7

  

SEVERABILITY

   86

SECTION 10.8

  

RIGHT OF SETOFF

   86

SECTION 10.9

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   86

 

ii



--------------------------------------------------------------------------------

SECTION 10.10

  

WAIVER OF JURY TRIAL

   87

SECTION 10.11

  

HEADINGS

   88

SECTION 10.12

  

INTEREST RATE LIMITATION

   88

 

EXHIBITS:

 

Exhibit A            

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Note

Exhibit C

  

Form of Revolving Increase Supplement

Exhibit D

  

Form of Additional Term Loan Supplement

Exhibit E

  

Form of Restatement Supplement

SCHEDULES:

    

Schedule 4.6

  

Disclosed Matters

Schedule 4.12

  

List of Subsidiaries

Schedule 4.13

  

List of Insurance

Schedule 7.1

  

List of Existing Indebtedness

Schedule 7.2

  

List of Existing Liens

Schedule 7.4

  

List of Existing Investments

Schedule 7.9

  

List of Agreements with Affiliates

Schedule 7.10

  

List of Existing Restrictions

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 26, 2003, among
INSIGHT MIDWEST HOLDINGS, LLC, the LENDERS party hereto, BANC OF AMERICA
SECURITIES LLC and J.P. MORGAN SECURITIES INC., as Co-Syndication Agents, FLEET
NATIONAL BANK and TD SECURITIES (USA), INC., as Co-Documentation Agents, and THE
BANK OF NEW YORK, as Administrative Agent.

 

RECITALS

 

A. This Amended and Restated Credit Agreement amends, restates, replaces and
supersedes, in its entirety, without a breach in continuity and without
constituting a novation, the Credit Agreement dated as of January 5, 2001, among
the Borrower, the lenders party thereto, Bank of America, N.A. and TD Securities
(USA), Inc., as co-syndication agents, Fleet National Bank, as documentation
agent, and The Bank of New York, as administrative agent, as amended,
supplemented or otherwise modified from time to time up to, but excluding, the
Restatement Date (the “Prior Credit Agreement”).

 

The parties hereto agree as follows:

 

ARTICLE 1. DEFINITIONS

 

Section 1.1 Defined Terms

 

As used in this Amended and Restated Credit Agreement, the following terms have
the meanings specified below:

 

“A Term Commitment” means, with respect to each Lender having an A Term
Commitment, the commitment of such Lender to make an A Term Loan in an amount
not exceeding the amount of such Lender’s A Term Commitment as set forth on
Schedule 2.1 to the Prior Credit Agreement or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its A Term Commitment, as
applicable, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4. The
amount of each Lender’s A Term Commitment on the Agreement Date is set forth on
such Schedule 2.1.

 

“A Term Loan” means a Loan referred to in Section 2.1(b) and made pursuant to
Section 2.4.

 

“A Term Maturity Date” means June 30, 2009.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Term Loan” and “Additional Term Loans” shall have the respective
meanings set forth in Section 2.1(e).



--------------------------------------------------------------------------------

“Additional Term Loan Borrowing Date” shall have the meaning set forth in the
applicable Additional Term Loan Supplement.

 

“Additional Term Loan Commitment” shall mean, as of any date and with respect to
any Lender, the amount set forth in paragraph 2 or 3 of the applicable Effective
Additional Term Loan Supplement.

 

“Additional Term Loan Maturity Date” shall have the meaning set forth in the
applicable Additional Term Loan Supplement, provided that in no event shall such
date occur prior to the A Term Loan Maturity Date as in effect on the Additional
Term Loan Borrowing Date.

 

“Additional Term Loan Supplement” means a supplement in the form of Exhibit D.

 

“Adjusted Annualized Consolidated Operating Cash Flow” means Annualized
Consolidated Operating Cash Flow adjusted, on a consistent basis, to give effect
to acquisitions, dispositions and exchanges during the relevant fiscal quarter
as if each had occurred on the first day of such quarter.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means BNY, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement,
among Insight LP, Insight Kentucky, Insight Indiana and the Administrative
Agent.

 

“Agents” means, collectively, (a) for purposes of the last paragraph of Article
9 only, the “Agents” under, and as such term is defined in the Prior Credit
Agreement, and (b) BNY, J.P. Morgan Securities Inc., Bank of America Securities
LLC, TD Securities (USA), Inc. and Fleet National Bank.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified or supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“Agreement Date” means January 5, 2001.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Amendment No. 2” means Amendment No. 2 to Credit Agreement and Amendment No. 2
to Guarantee Agreement, dated as of June 6, 2002.

 

“Annualized Consolidated Operating Cash Flow” means, with respect to any fiscal
quarter, Consolidated Operating Cash Flow for such fiscal quarter multiplied by
four.

 

“Applicable Margin” means:

 

(a) at all times from and after the Agreement Date and during the applicable
periods set forth below: (i) with respect to ABR Revolving Borrowings and ABR A
Term Loan Borrowings, the percentage set forth below under the heading
“Revolving and A Term ABR Margin”, (ii) with respect to Eurodollar Revolving
Borrowings, Eurodollar A Term Loan Borrowings and fees payable under Section
3.3(b), the percentage set forth below under the heading “Eurodollar and LC Fee
Margin”, and (iii) with respect to the fees payable under Section 3.3(a), the
percentage set forth below under the heading “Commitment Fee Margin”:

 

When the

Leverage

Ratio is

greater

than or

equal to

--------------------------------------------------------------------------------

 

and less

than

--------------------------------------------------------------------------------

 

Revolving

and

A Term

ABR

Margin

--------------------------------------------------------------------------------

 

Eurodollar

and LC Fee

Margin

--------------------------------------------------------------------------------

 

Commitment

Fee Margin

--------------------------------------------------------------------------------

5.00:1.00

      1.500%   2.250%   0.375%

4.50:1.00

  5.00:1.00   1.250%   2.000%   0.375%

4.00:1.00

  4.50:1.00   1.000%   1.750%   0.375%

3.50:1.00

  4.00:1.00   0.750%   1.500%   0.250%     3.50:1.00   0.500%   1.250%   0.250%

 

(b) With respect to ABR B Term Loan Borrowings, 2.00%, and with respect to
Eurodollar B Term Loan Borrowings, 2.75%.

 

(c) With respect to ABR Restatement Loan Borrowings, 2.00%, and with respect to
Eurodollar Restatement Loan Borrowings, 2.75%.

 

3



--------------------------------------------------------------------------------

(d) With respect to each Future Additional Term Loan, “Applicable Margin” shall
have the meaning set forth in Schedule I to the Effective Additional Term Loan
Supplement applicable thereto.

 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall be based upon the certificate most recently delivered under Section 6.1(c)
and shall become effective, in the event that such delivery shall occur on the
first day of a calendar month, on such day and, in all other cases, on the first
day of the calendar month immediately following such delivery. Notwithstanding
anything to the contrary in this definition, if the Borrower shall fail to
deliver to the Administrative Agent such a certificate on or prior to any date
required hereby, the Leverage Ratio for purposes of this defined term only shall
be deemed to be greater than or equal to 5.00:1.00 from and including such date
to the date of delivery to the Administrative Agent of such certificate.

 

“Applicable Percentage” means, with respect to any applicable Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“B Term Commitment” means, with respect to each Lender having a B Term
Commitment, the commitment of such Lender to make a B Term Loan in an amount not
exceeding the amount of such Lender’s B Term Commitment as set forth on Schedule
2.1 to the Prior Credit Agreement or in the Assignment and Acceptance pursuant
to which such Lender shall have assumed its B Term Commitment, as applicable, as
such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4.

 

“B Term Loan” means a Loan referred to in Section 2.1(c) and made pursuant to
Section 2.4.

 

4



--------------------------------------------------------------------------------

“B Term Maturity Date” means December 31, 2009.

 

“BNY” means The Bank of New York and its successors.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Insight Midwest Holdings, LLC, a Delaware limited liability
company.

 

“Borrowing” means Revolving Loans, A Term Loans, B Term Loans or Additional Term
Loans, as applicable, of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Cable Television System Acquisition” means any acquisition by the Borrower or
any Subsidiary of any Cable Television Business or any other Person which owns
and operates a Cable Television Business. For purposes of this defined term,
“Cable Television Business” means the business of (i) acquiring, developing,
owning, operating, managing, selling, or investing in cable television systems
and businesses that, at the time of such acquisition, are related to and
ancillary to the ownership and operation of cable television systems (including,
but not limited to, high speed data service, Internet access, telephony services
and other telephony-related investments or businesses, and video wireless
services and wireless communications services and other wireless-related
investments or businesses, but not including multipoint distribution systems,
multichannel multipoint distribution systems, direct-to-home satellite systems
or internet backbone services), and (ii) using IP technology to provide
telephone, fax, video, video conferencing, telecommuting, virtual private
networks, security and energy management services to subscribers of the
Borrower’s or any Subsidiary’s cable television systems. For purposes of this
defined term, “IP” means the Internet Protocols as defined by the document
titled RFC-791, by John Pastell of the University of Southern California, dated
1981, or subsequent revisions thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (i) the failure of either Comcast or Insight Holdings
to maintain, directly or indirectly, beneficial ownership of at least 25% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower on a fully diluted basis, or (ii) any Person (other
than Comcast, Insight Holdings, and/or any one or more of their respective
direct and indirect subsidiaries) shall act as a manager of the Borrower’s
business or operations.

 

“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Agreement Date, (ii) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Agreement Date or (iii) compliance by any
Credit Party (or, for purposes of Section 3.5(b), by any lending office of such
Credit Party or by such Credit Party’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Agreement Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, A Term Loans,
B Term Loans or Additional Term Loans.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

 

“Comcast” means Comcast Corporation, a Pennsylvania corporation.

 

“Commitments” means, collectively, the Revolving Commitments, the A Term
Commitments, the B Term Commitments and the Additional Term Loan Commitments, if
existing.

 

“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.

 

“Copyright Act” means The Copyright Act of 1976, and the rules and regulations
issued thereunder.

 

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued or paid by the Borrower and the Subsidiaries
during such period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Operating Cash Flow” means, for any period, net income (net of
interest income) for such period of the Borrower and the Subsidiaries,
determined on a

 

6



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP, plus, without duplication and to the
extent deducted in determining such net income, the sum of (i) Consolidated
Interest Expense for such period, (ii) provision for income taxes for such
period, (iii) the aggregate amount attributable to depreciation and amortization
for such period, (iv) the aggregate amount of extraordinary or non-recurring
charges during such period and (v) the aggregate amount of non-cash expenses
during such period, and minus, without duplication and to the extent added in
determining such net income, the aggregate amount of extraordinary, non-cash and
non-recurring additions to income during such period.

 

“Consolidated Pro Forma Debt Service” means, with respect to any four
consecutive fiscal quarter period, the sum (without duplication) of (i)
Consolidated Pro Forma Interest Expense, (ii) with respect to all Indebtedness
of the Borrower and the Subsidiaries, the Parent Debt and any Designated Holding
Company Debt, in each case under revolving credit facilities, an amount equal to
the excess, if any, of (x) the aggregate outstanding principal balance of all
such Indebtedness at the beginning of such period over (y) the aggregate amount
of all commitments under such revolving credit facilities that, at the beginning
of such period, are scheduled to remain in effect as of the end of such period,
and (iii) with respect to all other Indebtedness of the Borrower and the
Subsidiaries, and all other Parent Debt and other Designated Holding Company
Debt, all repayments of such Indebtedness that, at the beginning of such period,
were scheduled to be made during such period.

 

“Consolidated Pro Forma Interest Expense” means with respect to any four fiscal
quarter period, the sum of all interest expense and commitment and facility
fees, both expensed and capitalized (including the interest component in respect
of Capital Lease Obligations), payable in respect of, without duplication (a)
the aggregate of all Indebtedness, in each case of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP, (b) the Parent
Debt (other than any non-cash portion thereof and, with respect to the Parent
Loan, any payment of interest thereon), and (c) the Designated Holding Company
Debt (other than any non-cash portion thereof and, with respect to the Parent
Loan, any payment of interest thereon), in each such case giving effect to (i)
the aggregate of all such Indebtedness outstanding and the rates in effect as of
the beginning of such period and (ii) principal amounts that are scheduled to
become payable during such period by the Borrower, any Subsidiary, the Parent or
any Holding Company, as applicable in respect of such Indebtedness.

 

“Consolidated Total Debt” means, as of any date, the aggregate principal amount
of all Indebtedness of the Borrower and the Subsidiaries that would be reflected
as liabilities on a consolidated balance sheet of the Borrower and the
Subsidiaries as of such date prepared in accordance with GAAP, including the
undrawn amount under all Letters of Credit and each other letter of credit for
the account of the Borrower or any Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Credit Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Designated Holding Company Debt” means any Holding Company Debt that is
designated by the Borrower as such substantially contemporaneously with the
incurrence thereof by the applicable Holding Company, such designation to be in
the form of a written notice to the Administrative Agent and the Lenders. All of
the Indebtedness referred to in paragraph 4(b)(i) of Amendment No. 2, and the
Parent Loan, shall each constitute Designated Holding Company Debt.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

 

“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 120 days after the later to
occur of the B Term Maturity Date and the date on which the 10 1/2% Senior Notes
mature; provided, however, that Equity Interests that would constitute
Disqualified Equity solely because the holders thereof have the right to require
such Person to repurchase or redeem such Equity Interests upon the occurrence of
one or more certain events shall not constitute Disqualified Equity if the terms
of such Equity Interest provide that such Person may not repurchase or redeem
any such Equity Interest unless such repurchase or redemption complies with
Section 7.8 of this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Additional Term Loan Supplement” shall mean an Additional Term Loan
Supplement, if any, that has been delivered to and accepted by the
Administrative Agent in accordance with Section 2.1(d).

 

“Effective Date” means January 5, 2001.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines,

 

8



--------------------------------------------------------------------------------

penalties or indemnities), of such Person directly or indirectly resulting from
or based upon (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (iii) exposure to any Hazardous Materials, (iv) the release or
threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interest” means (a) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (b) all warrants, options or other rights to acquire any
Equity Interest set forth in clause (a) of this defined term (but excluding any
debt security that is convertible into, or exchangeable for, any such Equity
Interest).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Credit Party, in which its applicable lending
office is located, (ii) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such Loan
Party is located and (iii) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 3.7(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such withholding tax pursuant to Section 3.7(a).

 

“Existing Lender” has the meaning set forth in Section 5.1(a).

 

“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.

 

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or senior vice
president, finance of such Person.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Future Additional Term Loans” means Additional Term Loans other than the
Restatement Loans.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning correlative thereto.

 

“Guarantee Agreement” means the Guarantee Agreement, dated as of January 5,
2001, among the Parent, the Subsidiary Guarantors party thereto and the
Administrative Agent, for the benefit of the Secured Parties.

 

“Guarantee Documents” means the Guarantee Agreement and each other guarantee
agreement, instrument or other document executed or delivered pursuant to
Sections 6.12 or 6.13 to guarantee any of the Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.

 

“Holding Company” means the Parent, and any other Person (other than a natural
person) that Controls the Borrower.

 

11



--------------------------------------------------------------------------------

“Holding Company Debt” means any Indebtedness of any Holding Company (a) that is
not guaranteed by the Borrower or any Subsidiary, and (b) to the extent that the
net proceeds from the issuance of such Indebtedness were used substantially
simultaneously with such issuance to make cash equity investments in the
Borrower.

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
or otherwise in respect of bonds, debentures, notes or similar instruments,
including seller paper, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (v) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business), (vi) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (vii) all Guarantees by such Person of Indebtedness of others,
(viii) all Capital Lease Obligations of such Person, (ix) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (including any undrawn face amount of
the Letters of Credit), (x) all obligations of such Person to pay a specified
purchase price for goods or services whether or not delivered or accepted (e.g.,
take-or-pay obligations) or similar obligations, (xi) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(xii) Disqualified Equity. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

 

“Insight Holdings” means Insight Communications Company, Inc., a Delaware
corporation.

 

“Insight Indiana” means Insight Communications Midwest LLC, a Delaware limited
liability company formerly known as Insight Communications of Indiana, LLC.

 

“Insight Kentucky” means Insight Kentucky Partners II, L.P., a Delaware limited
partnership.

 

“Insight LP” shall mean Insight Communications Company, L.P., a Delaware limited
partnership.

 

“Insight Ohio” means Insight Communications of Central Ohio, LLC, a Delaware
limited liability company.

 

12



--------------------------------------------------------------------------------

“Insight Ohio Holdings” means Insight Holdings of Ohio, LLC, a Delaware limited
liability company, which owns 100% of the common equity interests of Insight
Ohio.

 

“Interest Coverage Ratio” means, as of any fiscal quarter end, the ratio of (i)
Consolidated Operating Cash Flow for the four consecutive fiscal quarter period
then ended to (ii) Consolidated Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.

 

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (iii) as to all Revolving Loans, the
Revolving Maturity Date, (iv) as to all A Term Loans, the A Term Maturity Date,
(v) as to all B Term Loans, the B Term Maturity Date, and (vi) as to each
Additional Term Loan, on the Additional Term Loan Maturity Date applicable
thereto.

 

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three, six or, with the consent of all of the applicable Lenders, twelve
months thereafter, as the Borrower may elect, provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuing Bank” means BNY, in its capacity as issuer of Letters of Credit.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

13



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.1 to the Prior Credit Agreement
and any other Person that shall have become a party hereto pursuant to an
Assignment and Acceptance, a Revolving Increase Supplement or an Additional Term
Loan Supplement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance.

 

“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any letter of credit listed
on Schedule 1.1D to the Prior Credit Agreement.

 

“Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Total Debt
as of such date to (ii) Adjusted Annualized Consolidated Operating Cash Flow for
the most recent fiscal quarter in respect of which the financial statements
required by paragraphs (a) or (b) of Section 6.1 have been delivered.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate of interest per annum as determined by the Administrative
Agent, equal to the rate, as reported by BNY to the Administrative Agent, quoted
by BNY to leading banks in the London interbank market as the rate at which BNY
is offering dollar deposits in an amount approximately equal to its ratable
share of such Eurodollar Borrowing (or, in the event that BNY does not have a
ratable share of such Eurodollar Borrowing, in an amount equal to $1,000,000)
for dollar deposits with a maturity comparable to such Interest Period at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“License” shall mean each license, authorization, certification, waiver and
permit required from any Governmental Authority acting under the Communications
Act or State Law.

 

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Notes, the Guarantee Documents, the
Affiliate Subordination Agreement, the documentation in respect of each Letter
of Credit, the Restatement Loan Documents and the Security Documents.

 

“Loan Parties” means the Borrower, the Parent and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Management Agreements” means (a) the Management Agreement, dated as of October
1, 1999, between Insight LP and Insight Kentucky, (b) the Amended and Restated
Management Agreement, dated as of October 1, 1999, between Insight LP and
Insight Indiana, and (c) the Ohio Management Agreement, if any.

 

14



--------------------------------------------------------------------------------

“Management Fees” means fees payable by Insight Indiana, Insight Kentucky and
Insight Ohio to Insight LP pursuant to the Management Agreements in a maximum
amount not to exceed 3% of the consolidated gross revenue of the Borrower and
the Subsidiaries for the most recently ended fiscal quarter.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as a whole, or the Parent, the Borrower and
the Subsidiaries taken as a whole, (ii) the ability of any Loan Party to perform
any of its obligations under any Loan Document or (iii) the rights of or
benefits available to any Credit Party under any Loan Document.

 

“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) or other obligations of any one or more of the Borrower or any
Subsidiary in an aggregate principal amount exceeding $15,000,000. For purposes
of determining Material Obligations, the “principal amount” of the obligations
of the Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary, as applicable, would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, including (A) any cash received in respect of any
non-cash proceeds, but only as and when received, (B) in the case of a casualty,
insurance proceeds, (C) in the case of a condemnation or similar event,
condemnation awards and similar payments, and (D) in the case of the issuance of
Equity Interests, any cash subscription payment or other cash consideration paid
in connection therewith, (ii) net of the sum of (A) all reasonable fees and
out-of-pocket expenses paid by the Borrower and the Subsidiaries to third
parties in connection with such event, (B) in the case of a sale, transfer,
lease or other disposition of an asset (including pursuant to a sale and
leaseback transaction), the amount of all payments required to be made by the
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Indebtedness under the Loan Documents or in respect of the 9 3/4%
Senior Notes, the 10 1/2% Senior Notes, or any Holding Company Debt) secured by
such asset or otherwise subject to mandatory payment as a result of such event
and (C) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries and the amount of any reserves established by
the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such

 

15



--------------------------------------------------------------------------------

event occurred or the next succeeding year and that are directly attributable to
such event (as determined reasonably and in good faith by a Financial Officer);
provided, however, that with respect to any sale, transfer, lease or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or, subject to Section 6.11, a casualty or other insured damage or condemnation
or similar proceeding) or any issuance of an Equity Interest, if the Borrower
shall deliver a certificate of a Financial Officer to the Administrative Agent
at the time of such sale, transfer, lease or other disposition or issuance
setting forth the Borrower’s or such Subsidiary’s intent to use the proceeds of
such sale, transfer, lease or other disposition or issuance to replace or repair
the assets that are the subject thereof with, or otherwise purchase, other
assets to be used in the same line of business within 360 days of receipt of
such proceeds and no Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds and such proceeds shall not constitute Net Proceeds except to the
extent not so used at the end of such 360-day period, at which time such
proceeds shall be deemed Net Proceeds.

 

“9 3/4% Senior Note Indenture” means the Indenture, dated as of October 1, 1999,
made by the Parent and Insight Capital, Inc., to Harris Trust Company of New
York, as Trustee, relating to the 9 3/4% Senior Notes.

 

“9 3/4% Senior Notes” means the Series A and Series B 9 3/4% Senior Notes, due
2009, issued by the Parent and Insight Capital, Inc.

 

“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit B.

 

“Obligations” has the meaning assigned to such term in the Security Agreement.

 

“Ohio Contribution Date” shall have the meaning set forth in Section 6.15.

 

“Ohio Management Agreement” shall have the meaning set forth in Section 6.15(a).

 

“Ohio Obligations” the obligations of Insight Ohio pursuant to (i) its guarantee
of $140,000,000 principal amount of 10% Senior Notes due 2006, issued by Coaxial
Communications of Central Ohio, Inc. and Phoenix Associates, (ii) its guarantee
of $55,869,000 principal amount at maturity of 12 7/8% Senior Discount Notes due
2008, issued by Coaxial LLC and Coaxial Financing Corp. and (iii) that certain
Revolving Credit Agreement, dated as of October 7, 1998, as amended from time to
time, among Insight Ohio, the lenders party thereto and Canadian Imperial Bank
of Commerce, as administrative agent.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.

 

16



--------------------------------------------------------------------------------

“Parent” means Insight Midwest, L.P., a Delaware limited partnership.

 

“Parent Debt” means all Indebtedness of the Parent, including under the 9 3/4%
Senior Notes and the 10 1/2% Senior Notes.

 

“Parent Loan” means the loan made by Insight Holdings, in cash, to the Parent in
the principal sum of $100,000,000, as evidenced by the Parent Loan Note.

 

“Parent Loan Note” means the promissory note, dated March 28, 2002, made by the
Parent and payable to the order of Insight Holdings, in the stated amount of
$100,000,000.

 

Participant” has the meaning assigned to such term in Section 10.4(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.4;

 

(b) landlords’, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 6.4;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8;

 

17



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on,
and other imperfections of title with respect to, real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower and
the Subsidiaries;

 

(g) Liens on the assets of any Subsidiary Guarantor in favor of the Borrower or
any other Subsidiary Guarantor, and Liens on assets of the Borrower in favor of
any Subsidiary Guarantor; and

 

(h) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U.

 

“Permitted Investments” means:

 

(a) debt obligations maturing within one year from the date of acquisition
thereof to the extent the principal thereof and interest thereon is backed by
the full faith and credit of the United States of America;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating not
lower than (i) A-1 by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, or any successor thereto, and (ii) P-1 by Moody’s
Investors Service, Inc. or any successor thereto;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000 or, to the
extent not otherwise included, any Lender; and

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

18



--------------------------------------------------------------------------------

“Prepayment Event” means, without duplication:

 

(a) any sale, transfer, lease or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) dispositions described in clauses (a), (b) and (c) of
Section 7.5 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding $5,000,000 during any fiscal year of the Borrower;

 

(b) any Restricted Asset Sale;

 

(c) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, other than casualties, insured damage
or takings resulting in aggregate Net Proceeds not exceeding $5,000,000 during
any fiscal year;

 

(d) the issuance of any Equity Interest by any of the Subsidiaries, other than
(i) to the Borrower or any Wholly-Owned Subsidiary, and (ii) any such issuance
by a Subsidiary as consideration to the seller in connection with a Cable
Television System Acquisition by such Subsidiary permitted by Section 7.4(g);
and

 

(e) the issuance by the Borrower of any Equity Interest, or the receipt by the
Borrower or any Subsidiary Guarantor of any capital contribution, other than (i)
the receipt of any such capital contribution from the Borrower or any
Subsidiary, and (ii) any such capital contribution from the Parent to the
Borrower.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNY as its prime commercial lending rate at its principal office in
New York City; each change in the Prime Rate being effective from and including
the date such change is publicly announced as being effective. The Prime Rate is
not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

 

“Prior Credit Agreement” has the meaning set forth in Recital A.

 

“Pro Forma Debt Service Ratio” means, as of the end of any fiscal quarter, the
ratio of (i) Adjusted Annualized Consolidated Operating Cash Flow for the fiscal
quarter then ended to (ii) Consolidated Pro Forma Debt Service for the four
fiscal quarter period commencing immediately thereafter.

 

“Register” has the meaning assigned to such term in Section 10.4(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

19



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders.

 

“Restatement Commitments” means the Additional Term Loan Commitments issued
under the Restatement Supplement.

 

“Restatement Date” means the date on which the conditions specified in Section
5.1 are satisfied (or waived in accordance with Section 10.2).

 

“Restatement Lender” means any Lender having a Restatement Commitment or holding
a Restatement Loan.

 

“Restatement Loan” means an Additional Term Loan made under the Commitments
issued pursuant to the Restatement Supplement.

 

“Restatement Loan Documents” means this Agreement, the Restatement Supplement,
the amendment to the Affiliate Subordination Agreement referred to in Section
6.15(c), and the Security Documents required to be delivered by Section 6.15(b).

 

“Restatement Supplement” means the Additional Term Loan Supplement in the form
attached hereto as Exhibit E.

 

“Restatement Transactions” means, collectively: (a) the execution and delivery
of the Restatement Loan Documents, and the payment of all fees, expenses and
other sums due and owing in connection therewith, (b) the repayment in full of
all of the Ohio Obligations, (c) the Borrowing of the Restatement Loans, and (d)
the transactions contemplated by Section 6.15.

 

“Restricted Asset Sale” means (i) any “Asset Sale” under and as such term is
defined in the 9 3/4% Senior Note Indenture, and (ii) any “Asset Sale” under and
as such term is defined in the 10 1/2% Senior Note Indenture.

 

20



--------------------------------------------------------------------------------

“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Securities of such Person, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares or any option, warrant or other
right to acquire any such shares, (iii) any payment of principal or interest or
any purchase, redemption, retirement, acquisition or defeasance of or with
respect to any Indebtedness of such Person which is subordinated to the payment
of the Obligations, (iv) the acquisition for value by such Person of any Equity
Securities issued by such Person or any other Person that Controls such Person,
and (v) any payment by such Person of any management fee or other similar fees
payable to any Affiliate of such Person.

 

“Revolver Reduction Amount” means, with respect to each increase, if any, in the
aggregate Revolving Commitments pursuant to Section 2.5(f) that occurs after
March 30, 2004, and with respect to each Revolving Commitment reduction date set
forth in the table contained in Section 2.5(b) which is scheduled to occur after
such increase (the first such Revolving Commitment reduction date being herein
referred to as the “Initial Increased Commitment Reduction Date”), an amount
equal to (a) the amount of such increase, multiplied by (b) a fraction (i) the
numerator of which is the percentage set forth in such table adjacent to such
Revolving Commitment reduction date, and (ii) the denominator of which is the
sum of all of the percentages set forth in such table applicable to all
Revolving Commitment reduction dates occurring on or after the Initial Increased
Commitment Reduction Date.

 

“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment, the commitment of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, in an aggregate outstanding
amount not exceeding the amount of such Lender’s Revolving Commitment as set
forth on Schedule 2.1 to the Prior Credit Agreement, in the initial Revolving
Increase Supplement executed and delivered by such Lender, the Borrower and the
Administrative Agent, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable, as such
commitment may be reduced or increased from time to time pursuant to Section 2.5
or pursuant to assignments by or to such Lender pursuant to Section 10.4. The
amount of each Lender’s Revolving Commitment on the Agreement Date is set forth
on such Schedule 2.1. The aggregate amount of the Revolving Commitments on the
Restatement Date is $425,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure at such time.

 

“Revolving Increase Supplement” means an increase supplement in the form of
Exhibit C.

 

21



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan referred to in Section 2.1(a) and made pursuant to
Section 2.4.

 

“Revolving Maturity Date” means June 30, 2009.

 

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, dated as of January 5, 2001,
among the Borrower, the Parent, the Subsidiary Guarantors party thereto and the
Administrative Agent, for the benefit of the Secured Parties.

 

“Security Documents” means the Security Agreement and each other security
agreement, instrument or other document executed or delivered pursuant to
Sections 6.12 or 6.13 or Section 5(e) or 23 of the Security Agreement to secure
any of the Obligations.

 

“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.

 

“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.

 

“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.

 

22



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (a) Insight Indiana, Insight Communications of
Kentucky, L.P., Insight Kentucky and Insight Kentucky Partners I, L.P., and (b)
any other Subsidiary that executes and delivers the Security Documents and the
Guarantee Agreement, in each case in accordance with Sections 6.12 and 6.13 of
this Agreement.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“10 1/2% Senior Note Indenture” means the Indenture, dated as of November 6,
2000, made by the Parent and Insight Capital, Inc., to The Bank of New York, as
Trustee, relating to the 10 1/2% Senior Notes.

 

“10 1/2% Senior Notes” means the Series A and Series B 10 1/2% Senior Notes, due
2010, issued by the Parent and Insight Capital, Inc.

 

“Term Loans” means the A Term Loans, the B Term Loans and the Additional Term
Loans, if any.

 

“Total Credit Exposure” means, with respect to any Lender at any time, (a) prior
to the earlier to occur of the first Borrowing and the issuance of the first
Letter of Credit, the sum of such Lender’s Revolving Commitment, A Term
Commitment and B Term Commitment, and (b) at all other times, the sum of such
Lender’s Revolving Credit Exposure, outstanding Term Loans and unused Revolving
Commitment.

 

“Transactions” means (i) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and the issuance of the Letters of Credit, (iii) the use of the proceeds
of the Loans and the Letters of Credit, and (iv) the Restatement Transactions.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to in the case of a Revolving Borrowing, an A Term
Borrowing, a B Term Borrowing or an Additional Term Loan Borrowing, the Adjusted
LIBO Rate or the Alternate Base Rate.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

23



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Subsidiary the capital stock (or other
similar interest) of which is 100% owned, directly or indirectly, by the
Borrower, irrespective of whether or not Insight Kentucky Capital, LLC, which is
currently owned 50% by Insight LP and 50% (directly or indirectly) by Comcast,
holds a 0.001% limited partnership interest in such Subsidiary or any direct or
indirect parent company of such Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2 Classification of Loans and Borrowings

 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings may also be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.3 Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any reference to an
“applicable Lender” shall mean (i) in the case of Revolving Borrowings and
Letters of Credit, Lenders having a Revolving Commitment, (ii) in the case of A
Term Borrowings, Lenders having an A Term Commitment, (iii) in the case of B
Term Borrowings, Lenders having a B Term Commitment, and (iv) in the case of
Additional Term Loan Borrowings, Lenders having Additional Term Loan
Commitments.

 

24



--------------------------------------------------------------------------------

Section 1.4 Accounting Terms; GAAP

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Agreement Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Unless the context otherwise requires, any reference to a fiscal
period shall refer to the relevant fiscal period of the Borrower.

 

ARTICLE 2. THE CREDITS

 

Section 2.1 Commitments and Loans

 

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender having a Revolving Commitment agrees to make Revolving Loans to the
Borrower in dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b) A Term Loans. Subject to the terms and conditions hereof, each Lender having
an A Term Commitment severally agrees to make an A Term Loan to the Borrower in
dollars on the Effective Date in a principal amount equal to such A Term
Commitment. A Term Loans which are prepaid or repaid, in whole or in part, may
not be reborrowed.

 

(c) B Term Loans. Subject to the terms and conditions hereof, each Lender having
a B Term Commitment severally agrees to make a B Term Loan to the Borrower in
dollars on the Effective Date in a principal amount equal to such B Term
Commitment. B Term Loans which are prepaid or repaid, in whole or in part, may
not be reborrowed.

 

(d) Additional Term Loan Commitments. The Borrower may, at any time at its sole
cost, expense and effort, request any one or more of the Lenders (the decision
to be within the sole and absolute discretion of each Lender), or any other
Person reasonably satisfactory to the Administrative Agent, to commit to make an
Additional Term Loan, by submitting an Additional Term Loan Supplement duly
executed by the Borrower and each such Lender or other Person, as the case may
be, to the Administrative Agent. If such an

 

25



--------------------------------------------------------------------------------

Additional Term Loan Supplement is in all respects reasonably satisfactory to
the Administrative Agent, the Administrative Agent shall execute such Additional
Term Loan Supplement and deliver a copy thereof to the Borrower and each such
Lender or other Person, as the case may be. Upon execution and delivery of such
Additional Term Loan Supplement by the Administrative Agent, (i) in the case of
each such Lender, such Lender’s Additional Term Loan Commitment with respect
thereto shall be in the amount set forth in such Additional Term Loan
Supplement, and (ii) in the case of each such other Person, such other Person
shall thereupon become a party hereto and shall for all purposes of the Loan
Documents be deemed a “Lender” having an Additional Term Loan Commitment as set
forth in such Additional Term Loan Supplement; provided, however, that:

 

(A) immediately after giving effect thereto, the aggregate Additional Term Loan
Commitments (less the Restatement Commitments) plus the sum of all increases in
the aggregate Revolving Commitments made pursuant to Section 2.5(f), if any,
shall not exceed $500,000,000;

 

(B) each such request for Additional Term Loan Commitments shall be in an amount
not less than $50,000,000 or such amount plus an integral multiple of
$25,000,000;

 

(C) the rate of interest per annum applicable to each series of Future
Additional Term Loans (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount payable to all Lenders
providing such Future Additional Term Loans, but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all such Lenders) determined as of the date of the making of such Future
Additional Term Loans shall not be greater than 0.25% above the interest rate
then in effect for the Restatement Loans (which, for such purposes only, shall
be deemed to include all upfront or similar fees or original issue discount paid
to all Lenders of the Restatement Loans, as such, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all such Lenders);

 

(D) each such other Person shall have delivered to the Administrative Agent and
the Borrower all forms, if any, that are required to be delivered by such other
Person pursuant to Section 3.7; and

 

(E) the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate of a Financial Officer demonstrating pro-forma compliance
with the terms of this Agreement through the applicable Additional Term Loan
Maturity Date and the Administrative Agent shall have received such
certificates, legal opinions and other items as it shall reasonably request in
connection with such Additional Term Loan Commitments.

 

26



--------------------------------------------------------------------------------

(e) Additional Term Loans. Subject to the terms and conditions hereof and the
terms and conditions, if any, set forth in the applicable Additional Term Loan
Supplement, each Lender having an Additional Term Loan Commitment related
thereto severally agrees to make a term loan (each an “Additional Term Loan”
and, collectively with the Additional Term Loan of each other Lender, the
“Additional Term Loans”) to the Borrower on the Additional Term Loan Borrowing
Date referred to therein in a principal amount equal to such Lender’s Additional
Term Loan Commitment reflected in such Additional Term Loan Supplement. On and
as of the Agreement Date no Lender has an Additional Term Loan Commitment.

 

(f) Treatment of Additional Term Loans. Unless and to the extent expressly
provided to the contrary in an Effective Additional Term Loan Supplement, the
terms of Sections 2.7(a), 2.7(b), and of the last paragraph of the defined term
“Applicable Margin”, in each case applicable to B Term Loans shall apply mutatis
mutandis to the Additional Term Loans made pursuant to such Effective Additional
Term Loan Supplement.

 

Section 2.2 Loans and Borrowings

 

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the applicable Lenders ratably in accordance with their
respective Revolving Commitments, and each A Term Loan, B Term Loan and
Additional Term Loan shall be made as part of a Borrowing consisting of A Term
Loans, B Term Loans or Additional Term Loans, as applicable, made by the
applicable Lenders in accordance with their respective A Term Commitments, B
Term Commitments or related Additional Term Loan Commitments, as applicable. The
failure of any applicable Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder, provided that
the Revolving Commitments, A Term Commitments, B Term Commitments and Additional
Term Loan Commitments of the applicable Lenders are several, and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 3.4, each Borrowing shall be comprised entirely of (i)
Revolving Loans, A Term Loans, B Term Loans or Additional Term Loans, as
applicable, and (ii) ABR Loans or Eurodollar Loans, as applicable, in each case
as the Borrower may request in accordance herewith. Each applicable Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $3,000,000, provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or in an aggregate amount that
is required to finance the reimbursement of an LC Disbursement as

 

27



--------------------------------------------------------------------------------

contemplated by Section 2.9(e) or the entire aggregate outstanding principal
amount of the A Term Loans, the B Term Loans or Additional Term Loans, as
applicable. Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of 20
Eurodollar Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after (i) the
Revolving Maturity Date, in the case of Revolving Loans, (ii) the A Term
Maturity Date, in the case of A Term Loans, (iii) the B Term Maturity Date, in
the case of B Term Loans or (iv) the applicable Additional Term Loan Maturity
Date, in the case of Additional Term Loans.

 

Section 2.3 Requests for Borrowings

 

(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (i) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.2:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Revolving Borrowing, an A Term
Borrowing, a B Term Borrowing or an Additional Term Loan Borrowing;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4; and

 

(vii) a calculation of the Leverage Ratio on a pro forma basis immediately after
giving effect to such Borrowing.

 

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any

 

28



--------------------------------------------------------------------------------

requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.4 Funding of Borrowings

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Subject to Section
5.2, the Administrative Agent will make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent
and designated by the Borrower in the applicable Borrowing Request, provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.9(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section or paragraph (e)
of Section 2.9 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate that would be otherwise applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.5 Termination, Reduction and Increase of Revolving Commitments

 

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date.

 

(b) On each date below, the Revolving Commitments shall be automatically reduced
by an amount equal to the sum of (1) the product of (i) the total of the
Revolving Commitments as of March 30, 2004 multiplied by (ii) the percentage set
forth below adjacent to such date, plus (2) the Revolver Reduction Amount:

 

29



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

  

Percentage

--------------------------------------------------------------------------------

March 31, 2004

   3.00%

June 30, 2004

   3.00%

September 30, 2004

   3.00%

December 31, 2004

   3.00%

March 31, 2005

   4.25%

June 30, 2005

   4.25%

September 30, 2005

   4.25%

December 31, 2005

   4.25%

March 31, 2006

   4.25%

June 30, 2006

   4.25%

September 30, 2006

   4.25%

December 31, 2006

   4.25%

March 31, 2007

   4.25%

June 30, 2007

   4.25%

September 30, 2007

   4.25%

December 31, 2007

   4.25%

March 31, 2008

   5.50%

June 30, 2008

   5.50%

September 30, 2008

   5.50%

December 31, 2008

   5.50%

March 31, 2009

   7.50%

Revolving Maturity Date

   7.50%

 

(c) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments, provided that (i) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.7, the sum of the
Revolving Credit Exposures would exceed the total Revolving Commitments, and
(ii) each such reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.

 

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of

 

30



--------------------------------------------------------------------------------

termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction, and any termination, of the
Revolving Commitments shall be permanent, and each such reduction shall be made
ratably among the applicable Lenders in accordance with their respective
Revolving Commitments.

 

(e) In addition to any termination or reduction of the Revolving Commitments
under paragraphs (a), (b) and (c) of this Section, the Revolving Commitments
shall be reduced as required under Section 2.7(b).

 

(f) The Borrower may at any time and from time to time, at its sole cost,
expense and effort, request any one or more of the Lenders to increase its
Revolving Commitment (the decision to increase the Revolving Commitment of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Person reasonably satisfactory to the Administrative Agent and the Issuing
Bank to provide a new Revolving Commitment, by submitting a Revolving Increase
Supplement duly executed by the Borrower and each such Lender or other Person,
as the case may be. If such Revolving Increase Supplement is in all respects
reasonably satisfactory to the Administrative Agent, the Administrative Agent
shall execute such Revolving Increase Supplement and deliver a copy thereof to
the Borrower and each such Lender or other Person, as the case may be. Upon
execution and delivery of such Revolving Increase Supplement by the
Administrative Agent, (i) in the case of each such Lender, such Lender’s
Revolving Commitment shall be increased to the amount set forth in such
Revolving Increase Supplement, (ii) in the case of each such other Person, such
other Person shall thereupon become a party hereto and shall for all purposes of
the Loan Documents be deemed a “Lender” having a Revolving Commitment as set
forth in such Revolving Increase Supplement, and (iii) in each case, the
Revolving Commitment of such Lender or such other Person, as the case may be,
shall be as set forth in the applicable Revolving Increase Supplement; provided,
however, that:

 

(A) immediately after giving effect thereto, the sum of all increases in the
aggregate Revolving Commitments plus the aggregate amount of all Additional Term
Loan Commitments (less the Restatement Commitments) made, if any, shall not
exceed $500,000,000;

 

(B) each such increase shall be in an amount not less than $50,000,000 or such
amount plus an integral multiple of $25,000,000;

 

(C) the Revolving Commitments shall not be increased on more than two occasions;

 

(D) if Revolving Loans would be outstanding immediately after giving effect to
each such increase, then simultaneously with such increase (1) each such Lender,
each such other Person and each other Lender shall be deemed to have entered
into a master assignment and acceptance agreement, in

 

31



--------------------------------------------------------------------------------

form and substance substantially similar to Exhibit A, pursuant to which each
such other Lender shall have assigned to each such Lender and each such other
Person a portion of its Revolving Loans necessary to reflect proportionately the
Revolving Commitments as adjusted in accordance with this subsection (f), and
(2) in connection with such assignment, each such Lender and each such other
Person shall pay to the Administrative Agent, for the account of the other
Lenders, such amount as shall be necessary to appropriately reflect the
assignment to it of Revolving Loans, and in connection with such master
assignment each such other Lender may treat the assignment of Eurodollar
Borrowings as a prepayment of such Eurodollar Borrowings for purposes of Section
3.6;

 

(E) each such other Person shall have delivered to the Administrative Agent and
the Borrower all forms, if any, that are required to be delivered by such other
Person pursuant to Section 3.7; and

 

(F) the Borrower shall have delivered to the Administrative Agent and each
Lender a certificate of a Financial Officer demonstrating pro-forma compliance
with the terms of this Agreement through the Revolving Maturity Date and the
Administrative Agent shall have received such certificates, legal opinions and
other items as it shall reasonably request in connection with such increase.

 

Section 2.6 Repayment of Loans

 

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each applicable Lender the then unpaid principal amount
of each Revolving Loan, A Term Loan, B Term Loan and Additional Term Loan on the
Revolving Maturity Date, A Term Maturity Date, B Term Maturity Date and the
Additional Term Loan Maturity Date, respectively.

 

(b) On each date below, the Borrower shall repay the A Term Loans by the amount
set forth below adjacent to such date:

 

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

March 31, 2004

   $12,750,000

June 30, 2004

   $12,750,000

September 30, 2004

   $12,750,000

December 31, 2004

   $12,750,000

March 31, 2005

   $18,062,500

June 30, 2005

   $18,062,500

September 30, 2005

   $18,062,500

December 31, 2005

   $18,062,500

 

32



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

March 31, 2006

   $18,062,500

June 30, 2006

   $18,062,500

September 30, 2006

   $18,062,500

December 31, 2006

   $18,062,500

March 31, 2007

   $18,062,500

June 30, 2007

   $18,062,500

September 30, 2007

   $18,062,500

December 31, 2007

   $18,062,500

March 31, 2008

   $23,375,000

June 30, 2008

   $23,375,000

September 30, 2008

   $23,375,000

December 31, 2008

   $23,375,000

March 31, 2009

   $31,875,000

A Term Maturity Date

   $31,875,000

 

(c) On each date below, the Borrower shall repay the B Term Loans by the amount
set forth below adjacent to such date:

 

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

March 31, 2004

   $2,250,000

June 30 ,2004

   $2,250,000

September 30, 2004

   $2,250,000

December 31, 2004

   $2,250,000

March 31, 2005

   $2,250,000

June 30, 2005

   $2,250,000

September 30, 2005

   $2,250,000

December 31, 2005

   $2,250,000

March 31, 2006

   $2,250,000

June 30, 2006

   $2,250,000

September 30, 2006

   $2,250,000

December 31, 2006

   $2,250,000

March 31, 2007

   $2,250,000

June 30, 2007

   $2,250,000

September 30, 2007

   $2,250,000

 

33



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

December 31, 2007

   $2,250,000

March 31, 2008

   $2,250,000

June 30, 2008

   $2,250,000

September 30, 2008

   $2,250,000

December 31, 2008

   $2,250,000

March 31, 2009

   $2,250,000

June 30, 2009

   $2,250,000

September 30, 2009

   $2,250,000

B Term Maturity Date

   $848,250,000

 

(d) The unpaid principal amount of each Additional Term Loan shall be payable in
such amounts and on such dates, if any, as shall be set forth in the applicable
Effective Additional Term Loan Supplement, provided that in no event shall (A)
the first such payment occur before March 31, 2004, or (B) any series of
Additional Term Loans have a shorter Weighted Average Life to Maturity than the
A Term Loans.

 

Section 2.7 Prepayment of Loans

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section. Except as otherwise provided in Section 2.7(b), each prepayment of a
Borrowing shall be applied, at the Borrower’s discretion, to (i) the A Term
Loans, (ii) the B Term Loans and the Additional Term Loans on a pro rata basis,
and/or (iii) the Revolving Loans. Subject to Section 2.7(b), each prepayment of
a Term Loan shall be applied to reduce the remaining installments payable
thereon in the order of maturity.

 

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
then, immediately after such Net Proceeds are received, the Borrower shall
prepay the Term Loans pro rata (and, if the Term Loans shall be fully repaid,
the Revolving Commitments shall be automatically reduced) in an amount equal to
such Net Proceeds. Notwithstanding anything herein to the contrary, the Lenders
having outstanding B Term Loans or, to the extent provided in an Additional Term
Loan Supplement, the related Additional Term Loans, may elect to forfeit any
prepayment of a B Term Borrowing or the related Additional Term Loan Borrowing,
as applicable (the “Forfeited Loans”) under this Section 2.7(b). To make such an
election, such Lenders shall notify the Administrative Agent and the Borrower
thereof by telephone not later than one Business Day after the Administrative
Agent shall have advised such Lenders of such prepayment in accordance with
Section 2.7(d). Each such telephonic election shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written election in a form approved by the Administrative

 

34



--------------------------------------------------------------------------------

Agent and signed by each such Lender. Promptly following receipt of such
election, the Administrative Agent shall advise each Lender of the details
thereof and the Borrower shall prepay the Term Loans (other than the Forfeited
Loans) pro rata, in an amount equal to the entire amount of such forfeited
prepayment. Each prepayment of a Term Loan required by this Section 2.7(b) shall
be applied on a pro rata basis to reduce the remaining installments payable
thereon.

 

(c) In the event of any partial reduction or termination of the Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Revolving Credit Exposures after giving effect thereto and (ii)
if such sum would exceed the total Revolving Commitments after giving effect to
such reduction or termination, then the Borrower shall, on the date of such
reduction or termination, prepay Revolving Borrowings in an amount sufficient to
eliminate such excess.

 

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of a prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.5, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.5. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing under Section 2.7(a) shall (i) with respect
to Eurodollar Borrowings, be in an integral multiple of $1,000,000 and not less
than $5,000,000, and (ii) with respect to ABR Borrowings, be in an integral
multiple of $500,000 and not less than $3,000,000. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.1.

 

Section 2.8 Evidence of Debt

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

35



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to paragraphs (a) or
(b) of this Section shall, to the extent not inconsistent with any entries made
in the Notes, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(d) Any Lender may request that the Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to the order of such Lender, substantially in the form of Exhibit
B. In addition, if requested by a Lender, its Note may be made payable to such
Lender and its registered assigns in which case all Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more Notes in like form payable to the
order of the payee named therein and its registered assigns.

 

Section 2.9 Letters of Credit

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from the
Effective Date to the tenth Business Day prior to the Revolving Maturity Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than three Business Days before the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and,
upon issuance, amendment, renewal or extension of each Letter of Credit, the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000 and (ii) the total Revolving Credit Exposures shall not
exceed the total Revolving Commitments.

 

36



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date, provided that
any Letter of Credit may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date that is five Business
Days prior to the Revolving Maturity Date).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the applicable Lenders, the Issuing Bank
hereby grants to each Lender having a Revolving Commitment, and each such Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each such Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each such Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided, however, that no Lender shall be obligated to make any payment to the
Administrative Agent for any wrongful LC Disbursement made by the Issuing Bank
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Issuing Bank.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Issuing Bank shall either (i) notify the
Borrower to reimburse the Issuing Bank therefor, in which case the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement and any accrued interest thereon not later
than 1:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 12:00 noon, New York City time, on such date, or if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:00 p.m., New York City time, on (A) the Business Day that the Borrower
receives such notice, if such notice is received prior to 12:00 noon, New York
City time, on the day of receipt or (B) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt, provided that, if the LC Disbursement
is equal to or greater than $1,000,000, the Borrower may, subject

 

37



--------------------------------------------------------------------------------

to the conditions of borrowing set forth herein, request in accordance with
Section 2.3 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing, or (ii) notify the Administrative Agent that the Issuing
Bank is requesting that the applicable Lenders make an ABR Revolving Borrowing
in an amount equal to such LC Disbursement and any accrued interest thereon, in
which case (1) the Administrative Agent shall notify each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of such ABR Revolving Borrowing, and (2) each Lender shall, whether or not any
Default shall have occurred and be continuing, any representation or warranty
shall be accurate, any condition to the making of any loan hereunder shall have
been fulfilled, or any other matter whatsoever, make the Loan to be made by it
under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (A) on such date, in the event that such
Lender shall have received notice of such ABR Revolving Borrowing prior to 12:00
noon, New York City time, or (B) if such notice has not been received by such
Lender prior to such time on such date, then not later than 1:00 p.m., New York
City time, on (x) the Business Day that such Lender receives such notice, if
such notice is received prior to 12:00 noon, New York City time, on the day of
receipt or (y) the Business Day immediately following the day that such Lender
receives such notice, if such notice is not received prior to such time on the
day of receipt. Such Loans shall, for all purposes hereof, be deemed to be an
ABR Revolving Borrowing referred to in Section 2.1(a) and made pursuant to
Section 2.3, and the Lenders’ obligations to make such Loans shall be absolute
and unconditional. The Administrative Agent will make such Loans available to
the Issuing Bank by promptly crediting or otherwise transferring the amounts so
received, in like funds, to the Issuing Bank for the purpose of repaying in full
the LC Disbursement and all accrued interest thereon.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
any Credit Party nor any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or

 

38



--------------------------------------------------------------------------------

relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.1(b) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i) Cash Collateral. If (x) any Event of Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, or (y) the maturity of the Revolving Loans has been
accelerated, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the

 

39



--------------------------------------------------------------------------------

benefit of the applicable Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article 8. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Such deposit shall not bear
interest, nor shall the Administrative Agent be under any obligation whatsoever
to invest the same, provided, however, that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short-term
obligations of, or short-term obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount and any interest thereon (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

(a) Each Loan Party shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify the other parties hereto, except payments to be made to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 3.5,
3.6, 3.7 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

 

40



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest,
fees and commissions then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest, fees and commissions then
due to such parties and (ii) second, towards payment of principal of Loans and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans and
unreimbursed LC Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other applicable Lender, then the applicable Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
applicable Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of, and accrued interest on, their respective
Loans and participations in LC Disbursements, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from a Loan Party
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Credit Parties hereunder that such Loan Party will
not make such payment, the Administrative Agent may assume that such Loan Party
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to such Credit Parties the amount due. In such
event, if such Loan Party has not in fact made such payment, then each such
Credit Party severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Credit Party with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

41



--------------------------------------------------------------------------------

(e) If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or 2.9(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.

 

Section 3.1 Interest

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin. The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraph of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving
Borrowings as provided in the preceding paragraph of this Section. In addition,
notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, then, so long as such Event of Default is continuing, all
outstanding principal of each Loan and all unreimbursed reimbursement
obligations in respect of all LC Disbursements shall, without duplication of
amounts payable under the preceding sentence, bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraph of this Section.

 

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than the prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the

 

42



--------------------------------------------------------------------------------

Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent clearly demonstrable error.

 

Section 3.2 Interest Elections

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the applicable
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

43



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

Section 3.3 Fees

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having a Revolving Commitment, a commitment fee, which shall accrue
at a rate per annum equal to the Applicable Margin on the daily amount of the
unused Revolving Commitment during the period from and including the Agreement
Date to but excluding the date on which such Revolving Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year, each date on which the Revolving
Commitments are permanently reduced and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Agreement Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender having a Revolving Commitment a participation fee with respect to
its participations in Letters of Credit, which shall accrue at rate per annum
equal to the Applicable Margin on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate or rates per annum separately agreed upon between the Borrower and
the Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as

 

44



--------------------------------------------------------------------------------

well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Agreement Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c) The Borrower agrees to pay to each Credit Party, for its own account, fees
and other amounts payable in the amounts and at the times separately agreed upon
between the Borrower and such Credit Party.

 

(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds. Fees and other amounts paid shall not be
refundable under any circumstances.

 

Section 3.4 Alternate Rate of Interest

 

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
its Loan included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.5 Increased Costs; Illegality

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

45



--------------------------------------------------------------------------------

(ii) impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein or any Letter of Credit or participation
therein,

 

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

 

(b) If any Credit Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement or the Loans made, the Letters of
Credit issued or the participations therein held, by such Credit Party to a
level below that which such Credit Party or such Credit Party’s holding company
could have achieved but for such Change in Law (taking into consideration such
Credit Party’s policies and the policies of such Credit Party’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Credit Party such additional amount or amounts as will compensate such
Credit Party or such Credit Party’s holding company for any such reduction
suffered.

 

(c) A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Credit Party the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation.

 

46



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, if, after the
Agreement Date any Change in Law shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.

 

In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.

 

Section 3.6 Break Funding Payments

 

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.7(d) and is revoked in accordance therewith), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from

 

47



--------------------------------------------------------------------------------

other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 3.7 Taxes

 

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder and under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that, if
such Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Each Loan Party shall indemnify each Credit Party, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of such Loan Party under the Loan Documents (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Credit Party, or by the
Administrative Agent on its own behalf or on behalf of a Credit Party, shall be
conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under the Loan Documents shall deliver to the Borrower
(with a copy to the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Borrower from time to time as will permit such payments to be made without
withholding or at a reduced rate.

 

48



--------------------------------------------------------------------------------

Section 3.8 Mitigation Obligations

 

If any Lender requests compensation under Section 3.5, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.7, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans or Letters of Credit (or any participation therein)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.5 or 3.7, as applicable, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Credit Parties that:

 

Section 4.1 Organization; Powers

 

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 4.2 Authorization; Enforceability

 

The Transactions are within the corporate, partnership or other analogous powers
of each of the Borrower and the Subsidiaries to the extent it is a party thereto
and have been duly authorized by all necessary corporate, partnership or other
analogous and, if required, equity holder action. Each Loan Document has been
duly executed and delivered by each of the Borrower and the Subsidiaries to the
extent it is a party thereto and constitutes a legal, valid and binding
obligation thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally.

 

Section 4.3 Governmental Approvals; No Conflicts

 

The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect (except such
consents, approvals, registrations or filings which will be required at the
time, if any, of the exercise of remedies under the Loan Documents by the
Administrative Agent and the Lenders), (ii) will not violate

 

49



--------------------------------------------------------------------------------

any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority (subject to compliance with any applicable law or
regulation which, upon the exercise of remedies hereunder by the Administrative
Agent and the Lenders, requires filing with or approval of a Governmental
Authority), (iii) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, or result in a
default under either the 9¾% Senior Note Indenture or the 10½% Senior Note
Indenture, and (iv) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of the Subsidiaries (other than Liens permitted
by Section 7.2).

 

Section 4.4 Financial Condition

 

The Borrower has heretofore furnished to the Credit Parties the following:

 

(i) with respect to Insight Holdings, its Form 10-Q for the quarterly period
ended June 30, 2003, and its Form 10-K for its fiscal year ended December 31,
2002,

 

(ii) with respect to Parent (A) the consolidated balance sheet and statements of
operations and partners’ capital and cash flows thereof as of and for the fiscal
year ended December 31, 2002, reported on by Ernst & Young LLP, independent
public accountants, and (B) the consolidated balance sheet and statements of
operations and partners’ capital and cash flows thereof as of and for the fiscal
quarter thereof ended June 30, 2003 certified by its chief financial officer,
and

 

(iii) with respect to the Borrower, a consolidated balance sheet and statements
of operations and members’ capital and cash flows as of and for the fiscal
quarter ended June 30, 2003, adjusted to give effect to each of the Restatement
Transactions, certified by its chief financial officer.

 

The financial statements referred to above (other than in clause (iii) present
fairly, in all material respects, the financial position and results of
operations and cash flows of such Persons as of such dates and for the indicated
periods in accordance with GAAP, subject in the case of the quarter-end
statements to year-end audit adjustments and the absence of footnotes. The
financial statements referred to in clause (iii) above have been prepared in
accordance with GAAP on a consistent basis throughout the indicated periods
indicated and present fairly, in all material respects, the pro forma financial
position, results of operations and changes in financial position of such
Persons as of the indicated dates and for the indicated periods. Since December
31, 2002, there has been no material adverse change in the business, assets,
operations or financial condition of Insight Holdings and its subsidiaries taken
as a whole.

 

50



--------------------------------------------------------------------------------

Section 4.5 Properties

 

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property, except for minor
defects in title that could not reasonably be expected to have a Material
Adverse Effect.

 

(b) Each of the Borrower and the Subsidiaries owns, or is entitled to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.6 Litigation and Environmental Matters

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries (i)
that, if adversely determined (and there exists a reasonable possibility of such
adverse determination), could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that relate to the execution, delivery, validity or
enforceability of any Loan Document or the performance of any of the
Transactions by any of the parties thereto.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) have failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) have become subject to any Environmental Liability,
(iii) have received notice of any claim with respect to any Environmental
Liability or (iv) know of any basis for any Environmental Liability.

 

(c) Since the Restatement Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

Section 4.7 Compliance with Laws and Agreements

 

Each of the Borrower and the Subsidiaries is in compliance with all laws,
regulations (including the Communications Act and State Law) and orders of any
Governmental Authority (including the FCC and State PUCs) applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

51



--------------------------------------------------------------------------------

Section 4.8 Investment and Holding Company Status

 

Neither the Borrower nor any of the Subsidiaries are (i) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (ii) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

 

Section 4.9 Taxes

 

Each of the Borrower and the Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (ii) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.10 ERISA

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $500,000 the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $100,000 the fair market value of the assets of all such
underfunded Plans.

 

Section 4.11 Disclosure

 

The Borrower has disclosed to the Credit Parties all agreements, instruments and
corporate or other restrictions to which it or any of the Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to any Credit Party
in connection with the negotiation of the Loan Documents or delivered thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

52



--------------------------------------------------------------------------------

Section 4.12 Subsidiaries

 

Schedule 4.12 sets forth the name of, the chief executive office of, all of the
jurisdictions containing property or other assets of, and the ownership interest
of the Borrower in, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Guarantor, in each case on the Restatement Date.

 

Section 4.13 Insurance

 

Schedule 4.13 sets forth a description of all insurance maintained by or on
behalf of the Borrower and the Subsidiaries on the Restatement Date. As of the
Restatement Date, all premiums in respect of such insurance that are due and
payable have been paid.

 

Section 4.14 Labor Matters

 

Except for the Disclosed Matters, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except where any such violations,
individually and in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect, (iii) all material payments due from the Borrower or
any Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary and (iv) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound.

 

Section 4.15 Solvency

 

Immediately after the consummation of each Transaction, (i) the fair value of
the assets of the Borrower and the Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair salable value of the property of the Borrower
and the Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each of the Borrower and the
Subsidiary Guarantors will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each of the Borrower and the Subsidiary
Guarantors will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following such date.

 

53



--------------------------------------------------------------------------------

Section 4.16 Security Documents

 

The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, when (i) the pledged property constituting such Collateral is
delivered to the Administrative Agent, (ii) financing statements in appropriate
form are filed in the offices specified on Schedule 5 to the Perfection
Certificate and (iii) all other applicable filings under the Uniform Commercial
Code or otherwise that are required under the Loan Documents are made, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral to the extent that a security interest may be perfected by filing,
recording or registering a financing statement or analogous document, or by the
secured party’s taking possession, in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions, in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.2 and except for any such Collateral as
to which the representations and warranties in this Section would not be true
solely by virtue of such Collateral having been used or disposed of in a manner
expressly permitted by the Security Agreement.

 

Section 4.17 Federal Reserve Regulations

 

(a) Neither the Borrower nor any of the Subsidiaries are engaged principally, or
as one of their important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase, acquire or carry any Margin Stock or for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.

 

Section 4.18 Franchises, FCC, State PUC and Certain Copyright Matters

 

(a) The Borrower and each Subsidiary possesses, or has the right to use, all
franchises, licenses (including Licenses) and other rights, and possesses, or
has rights under, agreements with public utilities and microwave transmission
companies, pole attachment, use access or rental agreements and utility
easements, including all cable television licenses and permits, all of which the
Borrower and such Subsidiary is in material compliance with no known conflict
with the valid rights of others, the absence of which could reasonably be
expected to have a Material Adverse Effect. No event has occurred which would
permit the revocation or termination of any such franchise, license (including a
License), permit or other right which could reasonably be expected to have a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(b) The Borrower, each Subsidiary, Insight Ohio, Insight Ohio Holdings and
Insight LP (and each subsidiary thereof) (i) have each duly and timely filed or
caused to be filed (A) all cable television registration statements and other
filings which are required to be filed under the Communications Act and under
State Law and (B) all reports, applications, documents, instruments and
information required to be filed with the FCC and State PUCs, as applicable,
pursuant to all FCC rules, regulations and requests and State Law, in each case,
the failure of which to file could reasonably be expected to have a Material
Adverse Effect, and (ii) is in compliance with the Communications Act and State
Law, including, the rules and regulations of the FCC and State PUCs the failure
with which to comply would reasonably be expected to have a Material Adverse
Effect. The Borrower, Insight Ohio, Insight Ohio Holdings and each Subsidiary
has recorded or deposited with and paid to the United States Copyright Office
and the Register of Copyrights all notices, statements of account, royalty fees
and other documents and instruments required under the Copyright Act, the
failure of which to record, deposit or pay could reasonably be expected to have
a Material Adverse Effect. To the knowledge of the Borrower, neither the
Borrower, Insight Ohio, Insight Ohio Holdings nor any Subsidiary is liable to
any Person for copyright infringement under the Copyright Act as a result of its
business operations.

 

Section 4.19 Restatement

 

The Borrower represents and warrants that (a) immediately prior to the
Restatement Date, (i) no Default under the Prior Credit Agreement shall have
occurred and be continuing, (ii) the aggregate outstanding principal balance of
(1) the Revolving Loans was $160,000,000, (2) the A Term Loans was $425,000,000,
and (3) the B Term Loans was $900,000,000, and (iii) the maximum drawable amount
under all Letters of Credit was $6,551,126, and (b) as of the Restatement Date,
(i) it is in compliance with all of the terms, covenants and conditions of each
Loan Document to which it is a party, and (ii) there exists no Default. As of
the Restatement Date, the Borrower reaffirms and admits the validity and
enforceability of each Loan Document to which it is a party and its obligations
thereunder, and agrees and admits that it has no defense to or offset against
any such obligation.

 

ARTICLE 5. CONDITIONS

 

Section 5.1 Restatement Date

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):

 

(a) The Administrative Agent (or its counsel) shall have received from Lenders
under the Prior Credit Agreement as in effect immediately prior to the
Restatement Date (each an “Existing Lender”) constituting Required Lenders under
the Prior Credit Agreement as in effect immediately prior to the Restatement
Date, and from each Loan Party, either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written

 

55



--------------------------------------------------------------------------------

evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent (or its counsel) shall have received from each
party to the Restatement Supplement, either (i) a counterpart thereof signed on
behalf of each such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page thereof) that such party has signed a counterpart thereof.

 

(c) The aggregate sum of all Additional Term Loan Commitments issued pursuant to
the Restatement Supplement shall equal no less than $225,000,000.

 

(d) The Administrative Agent shall have received a Note, for each Lender having
a Commitment under the Restatement Supplement that does not otherwise have a
Note and that shall have requested one, signed on behalf of the Borrower.

 

(e) The Administrative Agent shall have received, to the extent requested
thereby, a completed Perfection Certificate, dated the Restatement Date and
signed by a Financial Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 7.2 or have been released.

 

(f) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by the chief financial officer of each of the
Borrower and the Parent:

 

(i) confirming compliance with the conditions set forth in paragraphs (a) and
(b) of Section 5.2, and certifying the aggregate amount of the Ohio Obligations,

 

(ii) confirming that the performance by each Loan Party of its obligations under
each Loan Document shall not (a) violate any applicable law, statute, rule or
regulation or (b) conflict with, or result in a default or event of default
under, any material agreement of any Loan Party or any other Subsidiary,

 

(iii) confirming that there shall be no litigation or administrative proceeding,
or regulatory development, that would reasonably be expected to have a material
adverse effect on (a) the business, assets, operations, prospects, condition
(financial or otherwise) or material agreements of the Parent, the Borrower and
the Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform
any of its obligations under any Loan Document or (c) the rights of or benefits
available to any Credit Party under any Loan Document,

 

56



--------------------------------------------------------------------------------

(iv) confirming that all approvals (other than immaterial approvals) and
consents of all Persons (other than consents duly waived) required to be
obtained by the Loan Parties in connection with the consummation of the
Restatement Transactions shall have been obtained and shall be in full force and
effect, and all notices required of any Loan Party shall have been given and all
required waiting periods shall have expired, and

 

(v) setting forth reasonably detailed calculations demonstrating compliance with
Sections 7.12, 7.13, and 7.14 on a pro forma basis immediately after giving
effect to the Restatement Transactions occurring on or prior to the Restatement
Date.

 

(g) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions, the incumbency of its officer or
officers who may sign the Restatement Loan Documents, including therein a
signature specimen of such officer or officers and any other legal matters
relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(h) The Administrative Agent shall have received all fees and other amounts due
and payable to it on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

(i) The Administrative Agent shall have received a favorable written opinion
(addressed to the Credit Parties and dated the Restatement Date) from
Sonnenschein Nath & Rosenthal LLP on behalf of the Loan Parties covering such
matters relating to the Loan Parties, the Loan Documents and the Restatement
Transactions as the Administrative Agent or Required Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.

 

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Restatement Date and, subject to Section 10.6, such notice shall be conclusive
and binding.

 

Section 5.2 Each Credit Event

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Bank to issue, amend, renew or extend a Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of such issuance, amendment, renewal or extension, as applicable.

 

57



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension, as applicable, no Default shall have
occurred and be continuing.

 

(c) The Administrative Agent shall have received such other documentation and
assurances as shall be reasonably required by it in connection therewith.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE 6. AFFIRMATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full and all Letters of Credit
have expired and all LC Disbursements have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

Section 6.1 Financial Statements and Other Information

 

The Borrower will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year, its audited consolidated
balance sheet and related statements of operations and partners’ capital and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or other material qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
operations and partners’ capital and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and the consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

58



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth (A) reasonably detailed calculations demonstrating
compliance with Sections 7.12, 7.13 and 7.14 as of the most recent fiscal
quarter end contemplated by such financial statements, and (B) the Subsidiary
Guarantors as of the date of such certificate and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 4.4 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower,
any Subsidiary, the Parent, any issuer of Holding Company Debt or any manager of
the Borrower with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request.

 

Section 6.2 Notices of Material Events

 

The Borrower will furnish to the Administrative Agent and each Lender prompt
(and in no event later than five Business Days after the Borrower has become
aware thereof) written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could in the good faith
opinion of the Borrower reasonably be expected to result in a Material Adverse
Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 6.3 Existence; Conduct of Business

 

The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.

 

Section 6.4 Payment and Performance of Obligations

 

The Borrower will, and will cause each of the Subsidiaries to, pay or perform
its obligations, including Tax liabilities, that, if not paid or performed,
could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 6.5 Maintenance of Properties

 

The Borrower will, and will cause each of the Subsidiaries to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

Section 6.6 Books and Records; Inspection Rights

 

The Borrower will, and will cause each of the Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 6.7 Compliance with Laws

 

The Borrower will, and will cause each of the Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

Section 6.8 Use of Proceeds

 

The proceeds of the Revolving Loans and the Letters of Credit will be used only
as follows: (a) on the Restatement Date, to satisfy any Ohio Obligations, and
(b) for working capital and general corporate purposes not inconsistent with the
terms hereof. The proceeds of each Additional Term Loan, if any, shall be used
in accordance with the Effective Term Loan Supplement applicable thereto. No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase, acquire or carry any Margin Stock or for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X.

 

Section 6.9 Information Regarding Collateral

 

(a) The Borrower will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party or in any trade name used
to identify it in the conduct of its business or in the ownership of its
properties, (ii) the location of the chief executive office of any Loan Party or
its principal place of business, (iii) the identity or organizational structure
of any Loan Party such that a filed financing statement becomes misleading or
(iv) the Federal Taxpayer Identification Number of any Loan Party. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.1(a), the Borrower
shall deliver to the Administrative Agent a certificate of the chief executive
officer or a Financial Officer of each of the Borrower and the Parent, (i)
setting forth the information required pursuant to Sections 1, 2 and 7, of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate or the date of the most
recent certificate delivered pursuant to this Section and (ii) certifying that
all Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above, and all other actions have
been taken, to the extent necessary to protect and perfect the security
interests under the Security Agreement for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

 

61



--------------------------------------------------------------------------------

Section 6.10 Insurance

 

The Borrower will, and will cause each of the Subsidiaries to, maintain, with
financially sound and reputable insurance companies, (i) adequate insurance for
its insurable properties, all to such extent and against such risks, including
fire, casualty, business interruption and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and (ii) such other
insurance as is required pursuant to the terms of any Security Document.

 

Section 6.11 Casualty and Condemnation

 

(a) The Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any material portion
of any property owned or held by or on behalf of itself or any Subsidiary or the
commencement of any action or proceeding for the taking of any property or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.

 

(b) If any Prepayment Event results in Net Proceeds (whether in the form of
insurance proceeds, condemnation award or otherwise), the Administrative Agent
is authorized to collect such Net Proceeds and, if received by the Borrower or
any Subsidiary, such Net Proceeds shall be paid over to the Administrative
Agent, provided that (i) to the extent that the Borrower or any of the
Subsidiaries intends to use any such Net Proceeds to repair, restore, reinvest
or replace assets of the Borrower or any of the Subsidiaries as provided in the
proviso of the definition of the term “Net Proceeds”, the Administrative Agent
shall, subject to the provision of such proviso, deliver such Net Proceeds to
the Borrower, (ii) otherwise, the Administrative Agent shall, and the Borrower
hereby authorizes the Administrative Agent to, apply such Net Proceeds, to the
extent that they are Net Proceeds, to prepay the Loans in accordance with
Section 2.7 and (iii) all proceeds of business interruption insurance shall be
paid over to the Borrower unless a Default has occurred and is continuing.

 

(c) All proceeds received by or paid to the Administrative Agent that do not
constitute Net Proceeds shall be paid over to the Borrower, on behalf of the
relevant Loan Parties, unless an Event of Default has occurred and is
continuing.

 

Section 6.12 Additional Subsidiaries

 

If any Subsidiary (other than a Subsidiary that is a party to both the Guarantee
Agreement and the Security Agreement) is formed or acquired after the
Restatement Date, the Borrower will notify the Administrative Agent and the
Lenders in writing thereof not later than the tenth Business Day after the date
on which such Subsidiary is formed or acquired and (a) the Borrower will cause
such Subsidiary to (i) execute and deliver each applicable Guarantee Document
(or otherwise become a party thereto in the manner provided therein) and become
a party to each applicable Security Document in the manner provided therein, in
each case not later than the tenth Business Day after the date on which such
Subsidiary is formed or acquired and (ii) promptly take such actions to create
and perfect Liens on such

 

62



--------------------------------------------------------------------------------

Subsidiary’s assets to secure the Obligations as the Administrative Agent or the
Required Lenders shall reasonably request and (b) if any Equity Interests issued
by any such Subsidiary are owned or held by or on behalf of the Borrower or any
Subsidiary Guarantor or any loans, advances or other debt is owed or owing by
any such Subsidiary to the Borrower or any Subsidiary Guarantor, the Borrower
will cause such Equity Interests and promissory notes and other instruments
evidencing such loans, advances and other debt to be pledged pursuant to the
Security Documents not later than the tenth Business Day after the date on which
such Subsidiary is formed or acquired.

 

Section 6.13 Further Assurances

 

The Borrower will, and will cause each Subsidiary Guarantor to, execute any and
all further documents, financing statements, agreements (including guarantee
agreements and security agreements) and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect (including as a result of any change in applicable
law) the Liens created or intended to be created by the Security Documents or
the validity or priority of any such Lien, all at the expense of the Borrower.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

Section 6.14 Environmental Compliance

 

The Borrower will, and will cause each Subsidiary to, use and operate all of its
facilities and property in compliance with all Environmental Laws, keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except where noncompliance with any of the foregoing could
not reasonably be expected to have a Material Adverse Effect.

 

Section 6.15 Ohio

 

On any Business Day on or before the 35th day following the Restatement Date
(the “Ohio Contribution Date”), the Borrower shall have:

 

(a) Caused (i) all of the Ohio Obligations to be paid in full, (ii) all of the
issued and outstanding equity interests, on a fully-diluted basis, of each of
Insight Ohio, Insight Ohio Holdings, and each subsidiary of either thereof, to
be contributed to the Borrower and/or any Subsidiary, (iii) to be delivered to
the Administrative Agent a certificate, dated the Ohio Contribution Date and
signed by the chief financial officer of the Borrower (A) certifying that the
Ohio Obligations have been paid in full, (B) certifying that all of the issued
and outstanding equity interests, on a fully-diluted basis, of each of Insight
Ohio, Insight Ohio

 

63



--------------------------------------------------------------------------------

Holdings, and each subsidiary of either thereof, shall have been contributed to
the Borrower and/or any Subsidiary, (C) setting forth reasonably detailed
calculations demonstrating compliance with Sections 7.12, 7.13, and 7.14 on a
pro forma basis immediately after giving effect to the Restatement Transactions
occurring on or prior to the Ohio Contribution Date, and (D) attaching a true,
complete and correct copy of a management agreement between Insight LP and
Insight Ohio, which shall be in form and substance satisfactory to the
Administrative Agent (the “Ohio Management Agreement”);

 

(b) immediately after giving effect to the transactions referred to in clause
(i) and (ii) of Section 6.15(a), complied with all provisions of Section 6.12
with respect to each of Insight Ohio, Insight Ohio Holdings, and each subsidiary
of either thereof, without giving effect to any grace period referred to in such
Section;

 

(c) caused to be delivered to the Administrative Agent, to the extent requested
thereby, a completed Perfection Certificate, dated the Ohio Contribution Date
and signed by a Financial Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties,
Insight Ohio, Insight Ohio Holdings, and each subsidiary of either thereof, in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 7.2 or have been released;

 

(d) caused each party (other than the Administrative Agent) to the Affiliate
Subordination Agreement to have executed and delivered to the Administrative
Agent an amendment thereto (1) pursuant to which (i) Insight Ohio shall have
become a party thereto, and (ii) Junior Obligations (as defined in the Affiliate
Subordination Agreement) shall have been amended to include the obligations of
Insight Ohio under the Management Agreements, and (2) in all other respects
satisfactory to the Administrative Agent;

 

(e) caused to be delivered to the Administrative Agent a favorable written
opinion (addressed to the Credit Parties and dated the Ohio Contribution Date)
from Sonnenschein Nath & Rosenthal LLP on behalf of the Loan Parties, Insight
Ohio, Insight Ohio Holdings and their subsidiaries covering such matters
relating to such Persons, the Loan Documents and the Restatement Transactions as
the Administrative Agent or Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion; and

 

(f) caused to be delivered to the Administrative Agent such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party
(including Insight Ohio and Insight Ohio Holdings) the authorization of the
Restatement Transactions, the incumbency of its officer or officers who may sign
the Restatement Loan Documents, including therein a signature specimen of such
officer or officers and any other legal matters relating to such Loan Parties,
the Loan Documents or the Restatement Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

64



--------------------------------------------------------------------------------

ARTICLE 7. NEGATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
under the Loan Documents shall have been paid in full and all Letters of Credit
have expired and all LC Disbursements have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

Section 7.1 Indebtedness; Equity Interests

 

(a) The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(i) Indebtedness under the Loan Documents;

 

(ii) Indebtedness existing on the Restatement Date and set forth in Schedule
7.1, but not any extensions, renewals or replacements of any such Indebtedness;

 

(iii) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof, provided that (A) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (iii) shall not, without duplication, exceed $30,000,000 at any time
outstanding;

 

(iv) Indebtedness of any Person that becomes a Subsidiary after the Agreement
Date, provided that (A) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (iv) shall not, without duplication,
exceed $30,000,000 at any time outstanding;

 

(v) Indebtedness of the Borrower to any Subsidiary Guarantor and of any
Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;

 

(vi) deferred Management Fees which have been subordinated upon terms and
conditions acceptable to the Lenders;

 

65



--------------------------------------------------------------------------------

(vii) unsecured Indebtedness of the Borrower having no maturity or scheduled
amortization prior to the date that is one year after the B Term Maturity Date,
so long as (a) both before and after giving effect to the incurrence thereof, no
Default (including, on a pro-forma basis, under the financial covenants) shall
exist, (b) both before and after giving effect to the incurrence thereof, the
Borrower is in compliance with the Pro Forma Debt Service Ratio, (c) no
Subsidiary will be permitted to Guarantee such Indebtedness, and (d) the
covenants and default provisions applicable to such Indebtedness shall be no
more restrictive than those contained in this Agreement;

 

(viii) Guarantees by the Borrower of Indebtedness of any Subsidiary Guarantor
and by any Subsidiary Guarantor of Indebtedness of the Borrower (other than
under paragraph (vii) above) or any other Subsidiary Guarantor; and

 

(ix) other unsecured Indebtedness of the Borrower and the Subsidiaries in an
aggregate principal amount not, without duplication, exceeding $30,000,000 at
any time outstanding.

 

(b) The Borrower will not, and will not permit any Subsidiary to, issue any
Equity Interest, other than

 

(i) Equity Interests issued by any Subsidiary to the Borrower or any Subsidiary
Guarantor,

 

(ii) additional perpetual common Equity Interests issued by the Borrower to the
extent that, simultaneously with such issuance, the Secured Parties shall obtain
a continuing first perfected Lien thereon pursuant to the Security Documents,

 

(iii) Disqualified Equity of any Subsidiary to the extent permitted under
Section 7.1(a), and

 

(iv) Equity Interests issued by any Subsidiary (A) in full or partial
consideration of any purchase or other acquisition by such Subsidiary for fair
value pursuant to Section 7.4(g), or (B) to the extent permitted under Section
7.5(e).

 

Section 7.2 Liens

 

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

66



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Restatement Date and set forth in Schedule 7.2, provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Date and any extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d) security interests on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary, provided that (i) such security
interests secure Indebtedness permitted by clause (iii) of Section 7.1(a), (ii)
such security interests and the Indebtedness secured thereby are incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Borrower or any Subsidiary; and

 

(e) security interests existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Restatement
Date prior to the time such Person became or becomes a Subsidiary, provided that
(i) such security interests secure Indebtedness permitted by clause (iv) of
Section 7.1(a), (ii) such security interests are not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
applicable, (iii) such security interests shall not apply to any other property
or assets of the Borrower or any Subsidiary and (iv) such security interests
shall secure only the Indebtedness that they secure on the date of such
acquisition or the date such Person becomes a Subsidiary, as applicable, and any
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.

 

Section 7.3 Fundamental Changes

 

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests (or all or
substantially all of the Equity Interests within the meaning of clause (a) of
such defined term) issued by any of the Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto, no Default shall or
would have occurred and be continuing:

 

(i) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving entity, and any Subsidiary may merge into any
Subsidiary Guarantor in a transaction in which such Subsidiary Guarantor is the
surviving entity;

 

 

67



--------------------------------------------------------------------------------

(ii) any Subsidiary may merge with any Person in a transaction that is not
permitted by clause (i) of this Section 7.3(a), provided that such merger is
permitted by Sections 7.4 or 7.5, as applicable;

 

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to any Subsidiary Guarantor;

 

(iv) the Borrower or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets in a transaction that is not permitted by clause (iii) of
this Section 7.3(a), provided that such sale, transfer, lease or other
disposition is also permitted by Section 7.5; and

 

(v) any Subsidiary (other than a Subsidiary Guarantor) may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders.

 

(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Agreement Date and
businesses which are now, or which in the future shall have become, directly
related thereto.

 

Section 7.4 Investments, Loans, Advances, Guarantees and Acquisitions

 

The Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any Guarantees of any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions (including pursuant to any merger)) any assets of any other Person
constituting a business unit, except:

 

(a) Permitted Investments;

 

(b) investments existing on the Restatement Date and set forth in Schedules 4.12
and 7.4;

 

(c) investments made by the Borrower in the Equity Interests of any Subsidiary
Guarantor and made by any Subsidiary Guarantor in the Equity Interests of any
other Subsidiary Guarantor;

 

(d) loans or advances made by the Borrower to any Subsidiary Guarantor and made
by any Subsidiary to the Borrower or any Subsidiary Guarantor;

 

68



--------------------------------------------------------------------------------

(e) acquisitions made by the Borrower from any Subsidiary Guarantor and made by
any Subsidiary Guarantor from the Borrower or any other Subsidiary Guarantor;

 

(f) acquisitions permitted by Section 7.5(d), provided that such acquisitions
shall be Cable Television System Acquisitions;

 

(g) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred or would be continuing, Cable Television System
Acquisitions, in an aggregate amount not to exceed $200,000,000;

 

(h) Guarantees permitted by Section 7.1;

 

(i) investments, loans, advances, Guarantees and acquisitions expressly
contemplated by the Initial Transactions;

 

(j) [Reserved]; and

 

(k) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing other investments, loans,
advances, Guarantees and acquisitions, provided that the sum of (i) the
aggregate consideration paid by the Borrower or any Subsidiary in connection
with all such acquisitions, (ii) the aggregate amount of all such other
investments, loans and advances outstanding and (iii) the amount of obligations
and liabilities outstanding in the aggregate that is Guaranteed pursuant to all
such other Guarantees shall not exceed $50,000,000 at any time.

 

Section 7.5 Asset Sales

 

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
asset, including any Equity Interest, nor will the Borrower permit any
Subsidiary to issue any Equity Interest, except:

 

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment, other obsolete or unnecessary assets and Permitted
Investments, in each case in the ordinary course of business;

 

(b) sales, transfers, leases and other dispositions made by the Borrower to any
Subsidiary Guarantor and made by any Subsidiary Guarantor to the Borrower or any
other Subsidiary Guarantor;

 

(c) issuances of Equity Interests to the extent permitted by Section 7.1(b);

 

(d) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, cable television system asset
exchanges for fair value, provided that the assets received are held by the
Borrower or any of its Wholly-Owned Subsidiaries; and

 

69



--------------------------------------------------------------------------------

(e) one or more sales, transfers, leases or other disposition of assets or sales
or issuances of Equity Interests (each an “Asset Transfer”), provided that with
respect to each such Asset Transfer pursuant to this Section 7.5(e), the
following conditions have been satisfied:

 

(i) no Default shall exist immediately before or after giving effect thereto,

 

(ii) the sum of (A) a fraction (expressed as a percentage), the numerator of
which is the Consolidated Operating Cash Flow attributable to the property being
sold, transferred, leased or otherwise disposed of, and the denominator of which
is the Consolidated Operating Cash Flow, in each case for the four fiscal
quarter period ended in respect of which the financial statements required by
Section 6.1(a) or (b) have been delivered immediately preceding the date of such
Asset Transfer, plus (B) with respect to each other property sold, transferred,
leased or otherwise disposed of in accordance with this Section 7.5(e) during
the one year period ending on the date of such Asset Transfer, the percentage
calculated with respect thereto under Section 7.5(e)(ii)(A) at the time of the
Asset Transfer, shall not exceed 30%,

 

(iii) the sum of (A) the percentage calculated with respect to such property
being disposed of or exchanged, as the case may be, under Section 7.5(e)(ii)(A),
plus (B) with respect to each other property disposed of or exchanged, as the
case may be, in accordance with this Section 7.5(e) during the period commencing
on the Effective Date and ending on the date of such Asset Transfer, the
percentage calculated with respect thereto under Section 7.5(e)(ii)(A) at the
time of the Asset Transfer shall not exceed 50%,

 

(iv) each Asset Transfer permitted by this Section 7.5(e) shall be made for fair
value, and, subject to usual and customary escrow, hold-back or similar
arrangements that, by their terms, expire within 6 months thereof, not less than
90% of such value shall be payable in cash substantially simultaneously with
such Asset Transfer, and

 

(v) (A) the Borrower will be in compliance with each of the financial covenants
contained in Sections 7.12, 7.13 and 7.14 on a pro-forma basis after giving
effect to such Asset Transfer, (B) the Administrative Agent and the Lenders
shall have been given five Business Days’ prior written notice thereof, and (C)
the Administrative Agent shall have received a certificate signed by a Financial
Officer, identifying the subject properties, the name of the other party to the
Asset Transfer, setting forth the total consideration to be paid in respect of
such Asset Transfer, and certifying as to the matters set forth in clauses (A)
and (B) hereof.

 

70



--------------------------------------------------------------------------------

Section 7.6 Sale and Lease-Back Transactions

 

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

Section 7.7 Hedging Agreements

 

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements with one or more
Lenders or their Affiliates entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.

 

Section 7.8 Restricted Payments

 

The Borrower will not, and will not permit any of the Subsidiaries to, declare
or make, or agree to pay for or make, directly or indirectly, any Restricted
Payment, except:

 

(a) the Borrower may declare and pay dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests;

 

(b) any Subsidiary may declare and pay dividends and other distributions with
respect to its Equity Interests to the Borrower or any Subsidiary Guarantor;

 

(c) so long as no Default shall be in existence or would result therefrom, the
Borrower may declare and pay dividends and other distributions to the Parent for
the sole purpose of paying (i) regularly scheduled payments of interest on the
10½% Senior Notes to the extent required to be paid in cash, and (ii) regularly
scheduled payments of principal and interest on the 9¾% Senior Notes to the
extent required to be paid in cash;

 

(d) the Borrower may declare and pay dividends and other distributions to
holders of its Equity Interests, provided that (1) such distributions are for
the sole purpose of paying cash interest that is due and payable on Designated
Holding Company Debt (other than the Parent Loan), (2) after giving effect to
any such distribution, the Borrower would be in pro forma compliance with all
financial covenants including the Pro Forma Debt Service Ratio, and (3) no
Default or Event of Default shall be in existence or would result therefrom;

 

(e) so long as no Default would exist both immediately before and after giving
effect thereto, each of Insight Indiana, Insight Kentucky and Insight Ohio may
accrue and pay quarterly the Management Fee to Insight LP, provided that all
such Management Fees shall be fully subordinated to all obligations under the
Loan Documents pursuant to the Affiliate Subordination Agreement;

 

71



--------------------------------------------------------------------------------

(f) the Borrower may from time to time make Restricted Payments to its sole
member for the sole purpose of paying the ongoing estimated and actual Federal,
state and local income tax liabilities, if any, of such member (or such member’s
direct or indirect member(s) or partners (hereinafter the “Taxed Members”),
provided that (A) immediately before giving effect thereto, no Event of Default
shall exist, and (B) such Restricted Payments shall not, in the aggregate,
exceed in any taxable year, the aggregate amount of Federal, state and local
income tax liabilities due and payable by its Taxed Members during such taxable
year, solely as a direct result of such Taxed Member’s direct or indirect
interest in the Borrower, assuming, for purposes of this paragraph 7.8(f), that,
all such Taxed Members will be taxed on the Net Taxable Amount (as defined
below) in respect of such taxable year at the rate (expressed as a percentage)
equal to the sum of the aggregate of the highest Federal, state and local
effective income tax rates (expressed as a percentage) in effect for such
taxable year and applicable to a New York City taxpayer with respect to the type
of income (including ordinary, capital and alternative minimum taxable income)
included in Net Taxable Amount. The “Net Taxable Amount” for any year shall be
the amount of the Borrower’s taxable income under Code Section 703(a) (except
that items required to be separately stated under Code Section 703(a)(1) shall
not be separately stated) as if it were a partnership for federal income tax
purposes;

 

(g) [Reserved]; and

 

(h) the Borrower may make one or more Restricted Payments (i) to the Parent in
an aggregate amount not to exceed the outstanding principal balance of, and
capitalized or accrued and unpaid interest from time to time on, the Parent
Loan, provided that immediately before and after giving effect to each such
Restricted Payment, no Default shall be in existence or would result therefrom,
and (ii) for any purpose, provided that immediately before and after giving
effect to each such Restricted Payment (a) no Default shall be in existence or
would result therefrom, and (b) the Leverage Ratio shall and would be less than
3.25:1.00.

 

Section 7.9 Transactions with Affiliates

 

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
property or assets to, or purchase, lease or otherwise acquire (including
pursuant to a merger) any property or assets from, or otherwise engage in any
other transaction with, any Affiliate, except (a) the agreements existing on the
Restatement Date and set forth in Schedule 7.9, (b) in the ordinary course of
business at prices and on terms and conditions substantially similar to those
available to the Borrower or such Subsidiary on an arms-length basis from
unrelated third parties, and (c) for the issuance of perpetual common Equity
Interests by the Borrower to its Affiliates, to the extent not otherwise
prohibited hereby, provided that this Section shall not apply to any transaction
that is permitted under Section 7.1, 7.3, 7.4, 7.5 or 7.8, between or among the
Loan Parties and not involving any other Affiliate, and provided further that
this Section shall not apply to any transaction that is permitted under clause
(h) of Section 7.8.

 

72



--------------------------------------------------------------------------------

Section 7.10 Restrictive Agreements

 

The Borrower will not, and will not permit any of the Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement binding on the Borrower or any Subsidiary that prohibits, restricts
or imposes any condition upon (i) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien (other than Liens prohibited under
cable television franchise agreements) upon any of its property or assets
(unless such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Loan Party to create, incur or permit to exist
any Lien in favor of the Secured Parties created under the Loan Documents) or
(ii) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary, provided that (a) the foregoing shall not
apply to restrictions and conditions imposed by law or by the Loan Documents,
(b) the foregoing shall not apply to restrictions and conditions existing on the
Restatement Date and identified on Schedule 7.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (c) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (d) clause (i) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (e) clause
(i) of this Section shall not apply to customary provisions in leases
restricting the assignment thereof.

 

Section 7.11 Amendment of Material Documents

 

The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights under the Management Agreements or its certificate of
incorporation, by-laws or other organizational documents, other than amendments,
modifications or waivers that would not reasonably be expected to adversely
affect the Credit Parties, provided that the Borrower shall deliver or cause to
be delivered to the Administrative Agent and each Lender a copy of each such
amendment, modification or waiver promptly after the execution and delivery
thereof.

 

Section 7.12 Interest Coverage Ratio

 

The Borrower will not permit the Interest Coverage Ratio as of the end of any
fiscal quarter during any period set forth below to be less than the ratio set
forth below with respect to such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Restatement Date through September 30, 2003

   2.25:1.00

October 1, 2003 and thereafter

   2.50:1.00

 

73



--------------------------------------------------------------------------------

Section 7.13 Pro Forma Debt Service Ratio

 

The Borrower will not permit the Pro Forma Debt Service Ratio as of the end of
any fiscal quarter to be less than 1.20:1.00.

 

Section 7.14 Leverage Ratio

 

The Borrower will not permit the Leverage Ratio at any time during any period
set forth below to be greater than the ratio set forth below with respect to
such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Restatement Date through September 30, 2003

   5.25:1.00

October 1, 2003 through June 30, 2004

   4.75:1.00

July 1, 2004 through June 30, 2005

   4.25:1.00

July 1, 2005 through June 30, 2006

   3.75:1.00

July 1, 2006 and thereafter

   3.25:1.00

 

ARTICLE 8. EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any other Subsidiary in or in connection with any Loan Document or
any amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

74



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3, 6.8, 6.10, 6.12, 6.13, 6.14 or 6.15 or in
Article 7, or any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in the Security Documents or Section 1 or 10 of
the Guarantee Agreement;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after such Loan Party shall
have obtained knowledge thereof;

 

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Obligations, when
and as the same shall become due and payable (after giving effect to any
applicable grace period);

 

(g) any event or condition occurs that results in any Material Obligations
becoming due prior to its scheduled maturity or payment date, or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become due prior to its
scheduled maturity or payment date or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (in each case
after giving effect to any applicable cure period), provided that this clause
(g) shall not apply to secured Indebtedness that becomes due solely as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower, any Subsidiary or any issuer of Designated
Holding Company Debt, or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Parent, the Borrower, any Subsidiary or any issuer of Designated Holding Company
Debt, or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i) the Parent, the Borrower, any Subsidiary or any issuer of Designated Holding
Company Debt, shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower, any Subsidiary or any issuer of Designated Holding Company Debt, or
for a

 

75



--------------------------------------------------------------------------------

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Parent, the Borrower, any Subsidiary or any issuer of Designated Holding
Company Debt, shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Parent, the Borrower, any
Subsidiary or any issuer of Designated Holding Company Debt, or any combination
thereof (which shall not be fully covered by insurance without taking into
account any applicable deductibles) and the same shall remain undischarged or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent, the Borrower, any Subsidiary or
any issuer of Designated Holding Company Debt, to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or (ii)
$10,000,000 for all periods;

 

(m) (i) any Loan Document shall cease, for any reason, to be in full force and
effect, or any Loan Party shall so assert in writing or shall disavow any of its
obligations thereunder or (ii) any material representation, warranty, covenant
or other obligation for the benefit of the Borrower or any of its Affiliates
contained in any Initial Transaction Document that, by its terms, survives for
any period shall cease, for any reason, to so survive;

 

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Security Agreement or any foreclosure, distraint, sale or similar
proceedings have been commenced with respect to any Collateral;

 

(o) any “Default” or “Event of Default”, in each case under and as defined in
the 9 3/4% Senior Note Indenture, shall have occurred and be continuing, or any
“Default” or “Event of Default”, in each case under and as defined in the
10 1/2% Senior Note Indenture, shall have occurred and be continuing, or any
default or event of default under any instrument or other agreement evidencing
Designated Holding Company Debt;

 

(p) one or more franchises, licenses (including Licenses), permits, rights,
approvals, authorizations or agreements of the Borrower or any Subsidiary to own
or operate

 

76



--------------------------------------------------------------------------------

any cable television system or systems owned or operated by the Borrower or any
Subsidiary is not renewed, expires, or is terminated, suspended or revoked, and
such nonrenewal, expiration, termination, suspension or revocation would
reasonably be expected to have a Material Adverse Effect; or

 

(q) a Change in Control shall have occurred;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or any Subsidiary), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions (whether before or after
the Effective Date), at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Loan Party accrued under the Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event described in clause (h) or (i) of this Article (other than
with respect to the Parent), the Commitments shall automatically terminate
(whether before or after the Effective Date) and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Loan Party accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE 9. THE ADMINISTRATIVE AGENT

 

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not

 

77



--------------------------------------------------------------------------------

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Credit
Parties as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of the Subsidiaries or
any other Loan Party that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth therein, (iv) the
validity, enforceability, effectiveness or genuineness thereof or any other
agreement, instrument or other document or (v) the satisfaction of any condition
set forth in Article 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

78



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor from among the
Lenders reasonably acceptable to the Borrower. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent from among the Lenders which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank with minimum capital and undivided surplus of not less than
$500,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document, any related agreement
or any document furnished thereunder.

 

Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) acting in such capacity shall have any duty or
obligation under the Loan Documents.

 

ARTICLE 10. MISCELLANEOUS

 

Section 10.1 Notices

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(a) if to the Borrower, to it at 810 Seventh Avenue, New York, New York 10019,
Attention of Dinesh C. Jain, Chief Financial Officer (Telephone No. (917)
286-2300; Facsimile No. 917 286-2301), with a copy to Sonnenschein Nath &
Rosenthal LLP, 1221 Avenue of the Americas, New York, New York 10020, Attention
of Robert L. Winikoff, Esq. (Telephone No. (212) 768-6700, Facsimile No. (212)
768-6800);

 

79



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, or BNY as Issuing Bank to it at One Wall
Street, New York, New York 10286, Attention of: Renee Dudley (Telephone No.
(212) 635- 4975); Facsimile No. (212) 635-6365 or 6366 or 6367, with a copy to
The Bank of New York, at One Wall Street, New York, New York 10286, Attention
of: Michael Masters (Telephone No. (212) 635-8742; Facsimile No. (212)
635-6434); and

 

(c) if to any other Credit Party, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

Section 10.2 Waivers; Amendments

 

(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, extension or renewal of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.

 

(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
any reimbursement obligation with respect to a LC Disbursement, or reduce the
rate of any interest (other than under Section 3.1(b)), or reduce any fees,
payable under the Loan Documents, without the written consent of each Credit
Party affected thereby, (iii) postpone any scheduled principal payment date or
postpone any other

 

80



--------------------------------------------------------------------------------

payment at stated maturity of any Loan or the date of payment of any
reimbursement obligation with respect to an LC Disbursement, any interest or any
fees payable under the Loan Documents, or reduce the amount of, or waive or
excuse any such payment, without the written consent of each Credit Party
affected thereby, (iv) change any provision hereof in a manner that would alter
the pro rata sharing of payments required by Section 2.10(b), the application of
mandatory prepayments required by Section 2.7(b), or the pro rata reduction of
Revolving Commitments required by Section 2.5(d), without the written consent of
each Credit Party affected thereby, (v) change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release the Parent
or any Subsidiary Guarantor from its Guarantee under the Guarantee Documents
(except as expressly provided herein or in the Security Documents), or limit its
liability in respect of such Guarantee, without the written consent of each
Lender, or (vii) release all or substantially all of the Collateral from the
Liens of the Loan Documents, without the written consent of each Lender, and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as applicable.

 

Section 10.3 Expenses; Indemnity; Damage Waiver

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions of any Loan Document (whether or not
the transactions contemplated thereby shall be consummated), (ii) all
out-of-pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket costs expenses
incurred by any Credit Party, including the reasonable fees, charges and
disbursements of any counsel for any Credit Party and any expert witness fees,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations

 

81



--------------------------------------------------------------------------------

thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds thereof including any refusal of the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent, the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Parent,
the Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as applicable, an amount equal to the product of such
unpaid amount multiplied by a fraction, the numerator of which is such Lender’s
Total Credit Exposure and the denominator of which is aggregate Total Credit
Exposure of all Lenders (in each case determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, in the event
that no Lender shall have any Total Credit Exposure at such time, as of the last
time at which any Lender had a Total Credit Exposure), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent or the Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
and actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement, instrument or other document contemplated
thereby, the Transactions or any Loan or any Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly but in no event
later than ten days after written demand therefor.

 

Section 10.4 Successors and Assigns

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Credit Party (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other

 

82



--------------------------------------------------------------------------------

than the parties hereto, their respective successors and assigns permitted
hereby and, to the extent expressly contemplated hereby, the Related Parties of
each Credit Party) any legal or equitable right, remedy or claim under or by
reason of any Loan Document.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment or obligations in respect of its LC Exposure, A Term
Commitment, B Term Commitment and/or Additional Term Loan Commitment and the
Loans at the time owing to it), provided that (i) except in the case of an
assignment to a Lender or an Affiliate or Approved Fund of any Lender, each of
the Borrower and the Administrative Agent (and, in the case of an assignment of
all or any portion of a Revolving Commitment or obligations in respect of its LC
Exposure, the Issuing Bank) must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed), (ii)
except in the case of an assignment to a Lender or an Affiliate or Approved Fund
of any Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment, the amount of the Revolving Commitment and A Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 and
after giving effect to such assignment such Lender shall have Commitments and A
Term Loans outstanding equal to at least $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, (iii) except in the case of an
assignment to a Lender or an Affiliate or Approved Fund of any Lender, the
amount of the B Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 without the consent of the Borrower and the Administrative
Agent, (iv) except in the case of an assignment to a Lender or an Affiliate or
Approved Fund of any Lender or an assignment of the entire remaining amount of
the assigning Lender’s Additional Term Loan Commitment, the amount of the
Additional Term Loan Commitment and Additional Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 without the consent of
the Borrower and the Administrative Agent, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance together with a processing and recordation fee of $3,500, provided
that in the case of assignments on the same day by a Lender to more than one
fund managed or advised by the same investment advisor, such assignments shall
be deemed to be a single assignment for purposes of the calculation and payment
of such processing and recordation fee, and (vi) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, and provided further, that any consent of the Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under the Loan Documents, and the
assigning Lender thereunder

 

83



--------------------------------------------------------------------------------

shall, to the extent of the interest assigned by such Assignment and Acceptance,
be released from its obligations under the Loan Documents (and, in the case of
an Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under the Loan Documents, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.5, 3.6,
3.7 and 10.3). Any assignment or transfer by a Lender of rights or obligations
under the Loan Documents that does not comply with this paragraph shall be
treated for purposes of the Loan Documents as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
clearly demonstrable error, and the Borrower and each Credit Party may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Credit Party, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower or any Credit Party,
sell participations to one or more banks or other entities (each such bank or
other entity being called a “Participant”) in all or a portion of such Lender’s
rights and obligations under the Loan Documents (including all or a portion of
its Revolving Commitment, LC Exposure and outstanding Revolving Loans, A Term
Loans, B Term Loans and Additional Term Loans owing to it), provided that (i)
such Lender’s obligations under the Loan Documents shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties and the Credit
Parties shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Loan Documents.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant

 

84



--------------------------------------------------------------------------------

shall be entitled to the benefits of Sections 3.5, 3.6 and 3.7 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were a Lender, provided that such Participant agrees to be subject to Section
2.10(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.5 or 3.7 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.7 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.7(e) as though it were a
Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under the Loan Documents to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations under the Loan
Documents or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.5 Survival

 

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Loans and the issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any LC Disbursement or any fee or any other
amount payable under the Loan Documents is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9, 10.10 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Agreement or
any provision hereof.

 

Section 10.6 Counterparts; Integration; Effectiveness

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which,

 

85



--------------------------------------------------------------------------------

when taken together, shall constitute but one contract. This Agreement and any
separate letter agreements with respect to fees payable to any Credit Party or
the syndication of the credit facilities established hereunder (including the
commitment letter issued to the Borrower in connection herewith) constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
only on such date, if any, on or prior to September 5, 2003, that (a) it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and (b) each of the conditions
set forth in Section 5.1 have been satisfied or waived in accordance with the
terms hereof, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.7 Severability

 

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 10.8 Right of Setoff

 

If an Event of Default shall have occurred and be continuing, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each the
Lenders and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that it may have.

 

Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

86



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Credit Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, or any of its property, in the courts of any jurisdiction.

 

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 10.10 WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

87



--------------------------------------------------------------------------------

Section 10.11 Headings

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 10.12 Interest Rate Limitation

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

88



--------------------------------------------------------------------------------

INSIGHT MIDWEST HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INSIGHT MIDWEST HOLDINGS, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INSIGHT MIDWEST HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

 

THE BANK OF NEW YORK, as a Lender, as

Issuing Bank, and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INSIGHT MIDWEST HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

 

JPMORGAN CHASE BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INSIGHT MIDWEST HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

 

[LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INSIGHT MIDWEST HOLDINGS, LLC

AMENDED AND RESTATED CREDIT AGREEMENT

 

Each of the following Loan Parties, by signing below (i) consents and agrees to
this Amended and Restated Credit Agreement and the related matters set forth
herein, (ii) reaffirms and admits the validity and enforceability of each Loan
Document to which it is a party and its obligations thereunder, and agrees and
admits that it has no defense to or offset against any such obligation, and
(iii) represents and warrants that, as of the Restatement Date, (a) it is in
compliance with all of the terms, covenants and conditions of each Loan Document
to which it is a party, (b) there exists no Default and (c) the representations
and warranties made by it in the Loan Documents are true and correct with the
same effect as though such representations and warranties had been made on the
Restatement Date.

 

CONSENTED AND AGREED TO:

 

INSIGHT MIDWEST L.P.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

INSIGHT COMMUNICATIONS MIDWEST, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

INSIGHT COMMUNICATIONS OF KENTUCKY,

L.P.

By:

 

Insight Midwest Holdings, LLC, its general

partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INSIGHT KENTUCKY PARTNERS I, L.P.

By:

 

Insight Communications of Kentucky, L.P.,

its general partner

By:

 

Insight Midwest Holdings, LLC, its general

partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

INSIGHT KENTUCKY PARTNERS II, L.P.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

(2)